Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended. Omitted information,
marked “[*]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

Development and License Agreement

This Development and License Agreement (this “Agreement”) is entered into as of
September 29, 2017 (the “Effective Date”), by and between Endocyte, Inc., a
company organized under the laws of Delaware, US  (“Endocyte”), and ABX advanced
biochemical compounds – Biomedizinische Forschungsreagenzien GmbH, a company
organized under the laws of Germany  (“ABX”).    Endocyte and ABX are referred
to together as the “Parties.”  Capitalized terms used herein, to the extent not
otherwise defined, have the meanings specified in Exhibit A.

Background

A.Whereas, ABX controls certain intellectual property rights relating to the
compound designated as PSMA-617;

B.Whereas, Endocyte desires to Develop PSMA-617 and to make and Commercialize
products containing such compound;

C.Whereas, on August 29, 2017, ABX and Endocyte filed the reports and other
documents required to be filed by each such Party under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), concerning the
transactions contemplated under this Agreement, with Endocyte paying [*], and
the waiting period applicable to this Agreement and the transactions
contemplated hereby under the HSR Act has expired; and

D.Whereas, ABX desires to grant to Endocyte, and Endocyte desires to obtain, the
exclusive worldwide rights to Develop PSMA-617 and to make and Commercialize
products containing such compound, subject to the terms and conditions set forth
in this Agreement.

Agreement

In consideration of the mutual covenants set forth in this Agreement, and
intending to be legally bound, the Parties hereby agree as follows:

1.



License Rights.

1.1



Exclusive License.  Subject to the terms and conditions of this Agreement, ABX
hereby grants to Endocyte an exclusive (even as to ABX) license under the
Licensed Patent Rights and Licensed Know-How to make, have made, use, sell,
offer for sale, have sold, import and otherwise Develop, Manufacture and
Commercialize Compound and Product in the Field in the Territory.





[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 



(a)



The Parties acknowledge and agree that, in respect of the Sublicensed Rights,
the foregoing license is effectively a sublicense, and that such sublicense is
subject to the terms and conditions of the Principal License Agreement.

(b)



Upon expiration of this Agreement as contemplated by Section 10.1, Endocyte’s
 rights in the Licensed Know-How shall continue and be fully paid-up and
perpetual.

1.2



Sale of PSMA-1007.  Subject to the terms and conditions of this Agreement, ABX
hereby agrees to sell to Endocyte the imaging agent designated as PSMA-1007 to
Develop Compound and Product in the Field in the Territory.  For the avoidance
of doubt, (a) Endocyte shall not have the right to Commercialize PSMA-1007; and
(b) ABX’s obligation to sell PSMA-1007 to Endocyte shall continue only so long
as Endocyte is using [*] in the countries contemplated by Section 3.1(c), and
after such time, ABX shall be free to discontinue the sale of PSMA-1007 to
Endocyte.  If ABX sells, out-licenses or otherwise transfers its interest in
PSMA-1007 to any other Person, then as a condition of such transfer, ABX shall
require the transferee to undertake, directly to and for the benefit of
Endocyte, to sell to Endocyte PSMA-1007 on substantially the same terms as ABX
sold it to Endocyte prior to such transfer.

1.3



Non-Exclusive Unblocking Grant.  If Endocyte’s exercise of the licenses granted
under Section 1.1 or Section 10.5(b) of this Agreement would infringe a claim of
any other Patent Rights Controlled by ABX,  ABX hereby grants to Endocyte during
the Term a non-exclusive, sublicensable, royalty-free license in the Field in
the Territory under such other Patent Rights to make, have made, use, sell,
offer for sale, have sold, import and otherwise Develop, Manufacture and
Commercialize Compound and Product in the Field in the Territory (an “Unblocking
License”).  If Endocyte’s exercise of the licenses granted under this Agreement
would infringe a claim of any other Patent Rights that are Controlled by any
Affiliate of ABX, including any direct or indirect parent of ABX, ABX shall use
its best efforts to cause such Affiliate to grant to Endocyte during the Term an
Unblocking License.

1.4



Know-How Disclosure.  Upon execution of this Agreement and on an ongoing basis
during the Term, ABX shall disclose to Endocyte any Licensed Know-How not
previously disclosed in order to facilitate Endocyte’s use and exploitation of
the licenses granted herein.

1.5



Use of Related Parties and Third Parties.  Endocyte shall have the right, in its
sole discretion and without the consent of ABX, to engage Related Parties and
Third Parties to support the Development, Manufacture and Commercialization of
the





-  2  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Compound and/or Product, provided that Endocyte shall remain fully liable under
this Agreement for the acts or omissions of such Related Parties and Third
Parties.

1.6



Endocyte Competitive Agents.  Subject to the terms and conditions of this
Agreement, Endocyte is free at any time to in-license, acquire, Develop and/or
Commercialize any mCRPC Agent, provided that Endocyte shall not Commercialize
any mCRPC Agent prior to the [*] anniversary of the Effective Date.  For the
avoidance of doubt, nothing in this Section 1.6 shall be construed to limit or
restrict the Commercialization of any mCRPC Agent by any Acquirer of Endocyte.

1.7



ABX Competitive Agents.  The Parties acknowledge that ABX may conduct research
and development, independently or in collaboration with the Principal Licensor
or others, with respect to ABX Competitive Agents outside the scope of the
Licensed Patent Rights.  If ABX desires to either (i) pursue the license or
transfer of any Patent Rights or Know-How covering or relating to an ABX
Competitive Agent or (ii) make an ABX Competitive Agent available for use in
human subjects, then before taking any steps in furtherance of such desire, ABX
shall deliver to Endocyte written notice of its desire and a reasonably detailed
description of such ABX Competitive Agent, Patent Rights and Know-How.  Upon
receipt of such notice and description from ABX, Endocyte shall have [*] days to
deliver to ABX written notice of Endocyte’s desire to enter into negotiations
regarding the acquisition of rights to such ABX Competitive Agent (the “Endocyte
Negotiation Notice”).  If Endocyte delivers the Endocyte Negotiation Notice
within such [*]-day period, then ABX shall negotiate in good faith (including
cooperation with Endocyte’s reasonable due diligence requests) with Endocyte,
for a period of at least [*] days from the delivery of the Endocyte Negotiation
Notice, which period is subject to extension by agreement of the Parties (the
“Endocyte Negotiation Period”), with respect to an agreement granting Endocyte
exclusive rights under such Patent Rights and Know-How to make, have made, use,
sell, offer to sell and import the ABX Competitive Agent.  If Endocyte does not
deliver the Endocyte Negotiation Notice, or if the Parties do not reach
agreement within the Endocyte Negotiation Period, then ABX shall be free to
negotiate with Third Parties, provided that if Endocyte provided the Endocyte
Negotiation Notice, then ABX shall not enter into any agreement with a Third
Party without first presenting the material terms of such agreement to Endocyte
and offering to enter into an agreement with Endocyte on such terms.  If
Endocyte desires to pursue an agreement on such terms, it shall so notify ABX
within [*] days after receipt of such offer, in which case the Parties shall
negotiate such agreement in good faith on the basis of such terms; provided,
however, that if such terms provide for the Third Party to pay any consideration
in a form other than cash, Endocyte shall be entitled to pay, in lieu of such
non-cash consideration, the cash equivalent thereof.





-  3  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



During the negotiations, ABX shall provide Endocyte with any relevant
information that Endocyte reasonably requests, so long as ABX has or can acquire
the requested information without unreasonable effort or expense.  If the
Parties have not entered into a definitive agreement within [*] days after the
commencement of such negotiations (subject to extension by agreement of the
Parties), and if throughout that period ABX shall have negotiated and responded
to information requests in good faith, then ABX’s offer to Endocyte shall be
deemed to have expired and ABX shall be free, for a period of one year, to enter
into a definitive agreement on such terms with a Third Party, failing which
Endocyte’s rights hereunder shall be reinstated in respect of such ABX
Competitive Agent.  For the avoidance of doubt, the terms of this Section 1.7
shall apply successively to each ABX Competitive Agent.

1.8



Sublicensing.  Endocyte shall have the right to grant sublicenses under the
licenses granted to it under Sections 1.1 and 1.3 without the consent of ABX or
the Principal Licensor except as otherwise required by the Principal License
Agreement, provided that Endocyte shall remain liable for all milestone and
royalty payment obligations to ABX pursuant to Sections 2.3 and 2.4, including
those attributable to Net Sales by any sublicensees.    Endocyte’s sublicensees
shall be prohibited from granting further sublicenses without the consent of the
Principal Licensor.  Endocyte will provide ABX a copy of each sublicense
agreement to which consent was required promptly following execution, redacted
as necessary to comply with Endocyte’s confidentiality obligations to the
sublicensee.    If any sublicense granted by Endocyte hereunder triggers a
sublicense fee to the Principal Licensor pursuant to the Principal License
Agreement, Endocyte shall pay the amount of such fee to ABX.

1.9



ABX Sales.  For the avoidance of doubt, from and after the Effective Date, ABX
shall discontinue all sales of the Product and Compound to any Person other than
Endocyte and its Related Parties.

2.



Consideration.

2.1



Equity.

(a)



Common Stock.  On the Effective Date, Endocyte shall issue to ABX 2,000,000
shares of Endocyte’s  Common Stock (the “Shares”).

(b)



Warrants.  On the Effective Date, Endocyte shall issue to ABX one or more
warrants to purchase, in the aggregate, 4,000,000 shares of Endocyte’s  Common
Stock (the “Warrant Shares”) at a per share exercise price equal to the average
closing price of Endocyte Common Stock during the 30





-  4  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



calendar days prior to the Effective Date (the “Warrants”).  The form of Warrant
is attached hereto as Exhibit B.

(c)



Rights Agreement.  Concurrently with the issuance of the Shares and Warrants,
Endocyte and ABX shall enter into an agreement, containing registration rights,
representations as to securities law matters and reservation of Warrant Shares,
and other appropriate terms, in the form attached hereto as Exhibit C (the
“Rights Agreement”).

2.2



Upfront Cash Payment.  In consideration for the licenses granted to Endocyte
under this Agreement, on the Effective Date, Endocyte shall pay to ABX in cash
the sum of (a) $12,000,000, minus (b) 50% of the HSR Filing Fee (the “Upfront
Payment”).    The Upfront Payment shall be non-refundable and shall not be
creditable against any milestone or royalty obligations of Endocyte hereunder.

2.3



Milestone Payments.

(a)



Development Milestone Payments.  Endocyte shall pay to ABX the following
one-time, non-refundable, non-creditable development milestone payments:

 

 

 

No.

Development Milestone

Amount

1

First acceptance of an Application for Marketing Authorization for the Product
in the US or EU

$[*]

2

First Marketing Authorization for the Product in the US

$[*]

3

First Marketing Authorization for the Product in [*]

$[*]

 

Maximum Aggregate Development Milestone Payments

$25,000,000

 





-  5  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(b)



Sales Milestone Payments.  Endocyte shall pay to ABX the following one-time,
non-refundable, non-creditable sales milestone payments:

 

 

 

No.

Sales Milestone

Amount

1

First fiscal year of Endocyte in which worldwide Net Sales of Product* exceed
$[*]

$[*]

2

First fiscal year of Endocyte in which worldwide Net Sales of Product* exceed
$[*]

$[*]

3

First fiscal year of Endocyte in which worldwide Net Sales of Product* exceed
$[*]

$[*]

 

Maximum Aggregate Sales Milestone Payments

$135,000,000

 

* For purposes of determining achievement of the sales milestones, 50% of the
Net Sales of any Endocyte Competitive Agent (other than any ABX Competitive
Agent) shall be included.

(c)



Payment Terms.  Within [*] days following achievement of any milestone set forth
in Section 2.3(a) or 2.3(b), Endocyte shall notify ABX in writing and make the
appropriate milestone payment.    For the avoidance of doubt, (x) Endocyte shall
not be required to pay any milestone payment more than one time, and (y) if two
or more sales milestones are achieved in the same fiscal year, Endocyte shall
pay all applicable sales milestones for that year (for example, if worldwide Net
Sales in Endocyte’s first fiscal year of Product sales exceed $[*],  then
Endocyte shall pay [*] set forth in Section 2.3(b), totaling  $[*], for that
year).

2.4



Royalties.

(a)



Product.

(i)



Subject to the terms and conditions of this Agreement, during the Royalty Term,
Endocyte shall pay to ABX non-refundable, non-creditable royalties on the annual
Net Sales of Product in the Territory, on the basis of the following Net Sales
tiers:

 

 

Net Sales of Product in Territory in Calendar Year

Royalty Rate

Portion up to $[*]

[*]%

Portion above $[*] and up to $[*]

[*]%

Portion above $[*] and up to $[*]

[*]%

Portion above $[*]

[*]%





-  6  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(ii)



For the avoidance of doubt, (x) the royalty tiers shall be calculated on the
basis of Net Sales in the entire Territory and not on a country-by-country
basis, and (y) the Royalty Term during which royalties are payable shall be
determined on a country-by-country basis.

(b)



Endocyte Competitive Agent.  Subject to the terms and conditions of this
Agreement, including without limitation Section 1.6 hereof, during the Royalty
Term, Endocyte shall pay to ABX non-refundable, non-creditable royalties on the
annual Net Sales of Endocyte Competitive Agents (excluding any ABX Competitive
Agent and any Acquirer Competitive Agent) (with such exclusions, the
“Royalty-Bearing Competitive Agents”) in the Territory determined using the same
Net Sales tiers set forth in Section 2.4(a)(i) (and combining Products and any
Royalty-Bearing Competitive Agents for purposes of determining the applicable
tiers) and country-by-country basis set forth in Section 2.4(a)(ii),  but
applying different royalty rates to the Net Sales of Royalty-Bearing Competitive
Agents, as follows: (i) during the first [*] years following the First
Commercial Sale in the Territory of the Royalty-Bearing Competitive Agent, the
royalty rates on Net Sales of such Royalty-Bearing Competitive Agent shall be
[*]% of those applicable to Net Sales of Product, and (ii) for the remainder of
the Royalty Term, the royalty rates on Net Sales of such Royalty-Bearing
Competitive Agent shall be [*]% of those applicable to Net Sales of Product.
 The provisions of this Section 2.4(b) shall survive any Termination for
Convenience by Endocyte.

(c)



Minimum Royalties.  If and only if (i) Endocyte is subject to a Change of
Control to a Competing Acquirer during the Term or within [*] months following
any Termination for Convenience or (ii) any Acquirer of Endocyte Commercializes
an mCRPC Agent in a Major Market prior to the expiration of the Royalty Term,
 then in either such circumstance the minimum aggregate royalties payable under
Section 2.4(a) and 2.4(b) shall be $[*] (the “Product Lifecycle Minimum
Royalties”), and beginning with the first fiscal year of Endocyte (or its
successor, if applicable) following such Change of Control (or if later, the
first fiscal year of Endocyte (or its successor, if applicable) following the
First Commercial Sale in any country), there shall be annual sub-minimums
determined by dividing the remainder of the Product Lifecycle Minimum Royalties
by the number of remaining years in the Royalty Term in the United States;
provided that the sub-minimums for the first two years shall be [*]% of the
result of such calculation.  For example, if (x) the Change of Control to a
Competing Acquirer occurs in 2025, (y) the aggregate royalties that have been
earned through the end of fiscal year 2025 are $[*], and (z) as of the beginning
of



-  7  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



fiscal year 2026, there are 7.5 years remaining in the Royalty Term in the
United States, then the annual sub-minimums would be $[*] for the first [*]
years and thereafter $[*] per year ($[*] divided by [*] years) until the Product
Lifecycle Minimum Royalties were satisfied, at which time the annual
sub-minimums would cease (for example, if the Product Lifecycle Minimum
Royalties were satisfied in the second quarter of 2028, then the annual
sub-minimums would cease at that time).  The provisions of this Section 2.4(c)
shall survive any Termination for Convenience by Endocyte.  In the event of a
Change of Control, Endocyte or its successor will retain all obligations of
Endocyte under this Agreement.

(d)



Conditions.  Notwithstanding anything to the contrary in Section 2.4(a) or
Section 2.4(b):

(i)



no royalties shall accrue on the sale or other disposition of Product or
Royalty-Bearing Competitive Agent as samples or donations or for use in a
Clinical Trial;

(ii)



if Endocyte determines in good faith after consultation with ABX that it
requires one or more licenses from Third Parties in order to exercise the
licenses granted under Section 1.1, then Endocyte shall be entitled to credit
against the royalties due under Section 2.4(a) and Section 2.4(b) [*] for such
Third Party licenses, subject to a maximum credit in any royalty period of
one-quarter of the royalties otherwise due thereunder;

(iii)



if a compulsory license is granted to a Third Party in any country, and if the
royalty rate payable to Endocyte by the compulsory licensee is less than the
royalty rate otherwise payable by Endocyte to ABX hereunder, then the royalty
rate otherwise payable by Endocyte to ABX with respect to Net Sales of Product
or Royalty-Bearing Competitive Agent in such country shall be [*]; provided,
however, that Endocyte shall also have the right to withdraw the Marketing
Authorization for the Product or Royalty-Bearing Competitive Agent in such
country without the forfeiture of any rights under this Agreement, and such
withdrawal shall not be considered a breach of Endocyte’s obligations under
Section 3; and

(iv)



for the avoidance of doubt, royalties shall accrue only on Net Sales by Endocyte
and its Related Parties to Third Parties, it being understood that (x) no
royalties shall accrue on the sale or transfer of Product or Royalty-Bearing
Competitive Agent between and



-  8  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



among Endocyte and its Related Parties and (y) only one royalty shall be due
with respect to the same unit of Product or Royalty-Bearing Competitive Agent.

(e)



Reports and Payment.  Royalties shall be payable in arrears on a calendar
quarter basis.  Throughout the Royalty Term, Endocyte shall deliver to ABX,
within [*] calendar days after the end of each quarter, a written report for
such quarter showing, on a country-by-country basis:

(i)



the gross invoice price of Product and/or Royalty-Bearing Competitive Agent that
is subject to the payment of royalties hereunder;

(ii)



the aggregate amounts of all deductions taken in arriving at Net Sales;

(iii)



the applicable royalty rates to be applied to Net Sales;

(iv)



the costs of isotopes that it has utilized in connection with the Manufacture of
Products, in order to enable ABX to calculate its royalty obligations under the
Principal License Agreement; and

(v)



the royalties due to be paid under this Agreement.

Royalties shall be payable on the date such royalty report is due.

2.5



Records; Audit Rights.  Endocyte shall keep (and shall require its Related
Parties to keep) complete and accurate records, in accordance with US GAAP, of
its transactions and business activities sufficient to confirm the accuracy of
all reports and payments to be made hereunder.  ABX shall have the right, at its
sole cost and expense, to engage an independent accounting firm of national
standing (and reasonably acceptable to Endocyte) to audit such records, provided
that an audit shall not be conducted more than once in any calendar year and
shall be limited to previously unaudited periods going back no more than [*]
months from the date of audit.  In order to protect the confidentiality of
Endocyte’s records, the accounting firm shall enter into a customary
confidentiality agreement with Endocyte and shall report only on the accuracy of
the calculations and the details of any discrepancies.  ABX shall treat all such
records and audit-related information in accordance with the confidentiality
provisions of this Agreement.  Any discrepancy correctly identified in an audit
shall be reconciled between the Parties within [*] days.  If the final
resolution of the audit reveals that Endocyte underpaid the actual amount due by
more than [*]% in the audited period, Endocyte shall also reimburse ABX for its
reasonable out-of-pocket costs and expenses incurred for the audit.





-  9  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



2.6



Currency and Payment Matters.  All payments required to be made by Endocyte
under this Agreement shall be made in United States dollars by wire transfer of
immediately available funds to an account specified in writing by ABX.  Late
payments shall accrue simple interest at the rate of [*]% per annum.  Where
applicable, Endocyte shall convert foreign currencies into United States dollars
using the trailing average currency conversion rates published by Yahoo Finance
for the immediately preceding 30 day period.

2.7



Tax Matters.

(a)



Definitions.  For purposes hereof:

(i)



“Endocyte Payments” means any payment to be made, or consideration to be paid,
by Endocyte pursuant to this Agreement, including all consideration and amounts
payable or issuable pursuant to Sections 2.1,  2.2,  2.3 and 2.4.

(ii)



“Tax” means any and all U.S. federal, state, local and non-U.S. taxes of any
kind whatsoever, including taxes based upon or measured by gross receipts,
income, profits, sales, use and occupation, and value added, ad valorem,
transfer, franchise, payroll, recapture, employment, excise and property taxes,
together with all interest, penalties and additions imposed with respect to such
amounts.

(iii)



“Tax Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Taxes for such entity or subdivision.

(b)



Tax Liability.  Each Party shall be solely responsible for any Tax imposed on
such Party by any Tax Authority with respect to, on account of, or measured by
reference to, any of the Endocyte Payments.  For the avoidance of doubt, (i)
none of the Endocyte Payments shall be grossed-up or otherwise increased on
account of any Tax imposed on ABX; and (ii) any Tax (including VAT) that is
required to be collected by the vendor but is imposed on the purchaser shall not
be deemed to have been imposed on the vendor.

(c)



Withholding.  To the extent required by Applicable Laws, each Party shall
withhold from any payment due to be made under this Agreement (including any
Endocyte Payment) any Tax required to be withheld by any Tax Authority, and the
withholding Party shall remit the amount so withheld to the applicable Tax
Authority and provide the other Party with proof of





-  10  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



such remittance.  Each Party shall supply to the other Party any required
withholding certificates in the form of an IRS Form W-8BEN-E (or any other
applicable or successor form) along with any additional required information in
order to claim any treaty benefits reducing or eliminating any withholding taxes
that would otherwise be imposed on any such payments.

3.



Development and Commercialization.

3.1



Development Matters.

(a)



Responsibility and Authority.  As of the Effective Date, subject to
Section 3.1(f),  Endocyte shall be solely responsible for the Development of the
Compound and Product in the Field in the Territory, including all Development
and Commercialization Costs, and ABX shall have no obligations with respect
thereto.  For the avoidance of doubt, Endocyte shall have final decision-making
authority over any disputes arising out of the Development of the Compound or
Product.

(b)



Development Plan.  The initial Development Plan is attached hereto as Exhibit
D.  Not later than [*] of each calendar year, Endocyte shall deliver to ABX an
updated Development Plan covering planned Development activities through at
least the end of the succeeding calendar year in a level of detail comparable to
the initial Development Plan, including descriptions and estimated timing of
clinical and non-clinical studies, estimated timing of interim and final data
readouts, estimated timing of Regulatory Filings and other material regulatory
activities, and estimated total Development and Commercialization Costs.  The
Advisory Council shall review and discuss each updated Development Plan;
however, Endocyte shall have full decision-making authority over any disputes
relating thereto.  Within [*] days after the end of each calendar year, Endocyte
shall deliver to ABX a written report describing, in sufficient detail to
confirm Endocyte’s compliance with this Section 3.1, the Development activities
conducted during the preceding calendar year.  Endocyte’s obligations under this
Section 3.1(b) shall terminate upon achievement of each of the development
milestones set forth in Section 2.3(a), but thereafter Endocyte shall continue
to provide updates on its Development activities to the Advisory Council so long
as it continues to operate.

(c)



Diligence.  Endocyte shall use Commercially Reasonable Efforts to Develop the
Product, obtain Marketing Authorization in mCRPC and Commercialize the
Product in accordance with the Development Plan (as updated from time to time)
in each of the Major Markets and such [*], in





-  11  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Endocyte’s good faith opinion, it is commercially viable to do so, provided that
Endocyte shall be obligated to use Commercially Reasonable Efforts to
Commercialize the Product [*].  For the avoidance of doubt, ABX understands and
acknowledges that pharmaceutical companies do not seek to Commercialize their
products in every country in the world, and that Endocyte [*].    In furtherance
of Endocyte’s diligence obligations herein, and subject to the conditions set
forth in Section 3.3(a), (i) Endocyte shall [*] during the period beginning on
the Effective Date [*]; and (ii) Endocyte shall commence [*].  Endocyte shall
keep complete and accurate records, in accordance with US GAAP, of its
Development and Commercialization Costs sufficient to confirm its satisfaction
of the foregoing covenant.  ABX shall have the right, at its sole cost and
expense, to engage an independent accounting firm of national standing (and
reasonably acceptable to Endocyte) to audit such records, provided that an audit
shall not be conducted more than once in any calendar year and shall be limited
to previously unaudited periods going back no more than [*] months from the date
of audit.  In order to protect the confidentiality of Endocyte’s records, the
accounting firm shall enter into a customary confidentiality agreement with
Endocyte.  ABX shall treat all such records and audit-related information in
accordance with the confidentiality provisions of this Agreement.

(d)



Clinical Database.  Within [*] days after the Effective Date, ABX shall transfer
and deliver to Endocyte any Clinical Database in its possession or control,
subject to having obtained all required regulatory approvals and consents
related to human subject data protection (if any).  Further, the Parties
acknowledge that ABX may receive updates to the Clinical Database during the
Term as a result of ongoing Clinical Trials, and ABX shall provide these updates
to Endocyte no later than [*] days following receipt thereof, subject to any
additional requirements set forth in Section 4.4.  ABX shall cooperate with
Endocyte, using ABX’s Commercially Reasonable Efforts, to ensure that Endocyte
has ready access to, and the practical ability to fully utilize, the Clinical
Database for purposes of Developing the Compound and Product.  ABX hereby grants
to Endocyte a Right of Reference with respect to all data, information and
documents included in the Clinical Database.

(e)



Regulatory Filings and Approvals.  Endocyte shall be the owner of all Regulatory
Approvals for the Product in the Territory.  Within [*] days after the Effective
Date, ABX shall transfer and deliver to Endocyte all existing Regulatory
Approvals, along with copies of all documents, records and correspondence
relating to such Regulatory Approvals or to interactions





-  12  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



with Regulatory Authorities with respect to the Product.  Endocyte shall be
solely responsible, at its own cost and expense, to prepare, submit, oversee and
manage all further Regulatory Filings with respect to the Compound and Product
(which shall be made in the name of Endocyte) and to conduct all further
interactions and communications with Regulatory Authorities for the purpose of
obtaining Marketing Authorizations for the Product throughout the Territory.  To
the extent reasonably requested by Endocyte, ABX shall, in its capacity as
manufacturer of the Product, assist and cooperate with Endocyte in connection
with regulatory matters.

(f)



Advisory Council.

(i)



Establishment and Function.  Within 30 days after the Effective Date, the
Parties shall establish an advisory council (as described in this Section
3.1(f), the “Advisory Council”) for the purpose of communication and
consultation regarding the Development of the Compound and Product,
including review and discussion of the Development Plan and amendments thereto
and discussion of either Party’s concerns regarding the other Party’s
performance of its responsibilities hereunder.  Without limiting the foregoing,
the Advisory Council shall discuss development strategies and opportunities of
the Compound using both lutetium and actinium.

(ii)



Membership.  The Advisory Council shall be comprised of at least two
representatives of each Party (each of whom shall be at a senior executive level
and shall have expertise in the Development or Manufacture of pharmaceutical
products) and shall be chaired by a representative of Endocyte.  A Party may
appoint and change any of its representatives (and Endocyte may appoint and
change the chair) from time to time in its sole discretion, so long as the new
representative (or chair) meets the foregoing credentials.  Any such change
shall be effective upon reasonable prior notice to the other Party.

(iii)



Authority.  The Advisory Council shall be a consultative, rather than
decision-making, body.  The views and opinions of the Advisory Council shall be
documented in the minutes of its meetings and reported to the Parties.  For the
avoidance of doubt, (A)  the Advisory Council shall have no authority to dictate
the manner in which a Party performs its obligations under this Agreement or to
amend any of the terms or conditions of this Agreement; and (B) Endocyte shall





-  13  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



have final decision-making authority over any disputes arising out of the
Development of the Compound or Product.

(iv)



Meetings.  The Advisory Council shall meet in accordance with a schedule
established by mutual agreement of the Parties, but not less than quarterly
unless otherwise agreed by the Parties, provided that such frequency shall be
reduced to annually upon achievement of each of the development milestones set
forth in Section 2.3(a).  Meetings will be held remotely unless otherwise
agreed.  Subject to reasonable advance notice to the other Party and appropriate
confidentiality undertakings, a Party may invite other members of its
organization to attend a particular meeting.  Each Party shall be responsible
for the expenses incurred by its own representatives in participating in the
Advisory Council.  At least 15 days before each meeting, each Party shall
deliver to the chair a list of proposed issues for inclusion in the meeting
agenda, which the chair shall include to the extent feasible, provided they are
within the purview of the Advisory Council.  Within 15 days after each meeting,
the chair shall circulate minutes of the meeting to each member of the Advisory
Council for corrections and comments, which shall be due within a further 15
days.

(v)



Confidentiality.  All matters disclosed or discussed in connection with the
business of the Advisory Council shall be deemed Confidential Information for
purposes of Section 8 and shall be treated in accordance therewith.

(vi)



Term of Operation.  Unless otherwise agreed by the Parties, the Advisory Council
shall continue to exist and operate during the Term.

3.2



Commercialization Matters.

(a)



Responsibility and Authority.  As of the Effective Date, Endocyte shall be
solely responsible for the Commercialization of the Product in the Field in the
Territory, including all Commercialization costs, and ABX shall have no
obligations with respect thereto.  For the avoidance of doubt, (i) Endocyte
shall have final decision-making authority over any disputes arising out of the
Commercialization of the Product, and (ii) Endocyte shall book all sales of
Product throughout the Territory.





-  14  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(b)



Diligence.  Upon receipt by Endocyte of Marketing Authorization for the Product
in any country in the Territory, Endocyte shall use Commercially Reasonable
Efforts to Commercialize the Product in such country, directly and/or through
its Related Parties.

3.3



Diligence Matters.

(a)



Conditions.  All of Endocyte’s diligence obligations under this Agreement
relating to the Development and Commercialization of the Compound and Product
(including pursuant to Section 3.1(c) and 3.2(b)) are expressly conditioned
upon:

(i)



ABX’s compliance with its obligations under this Agreement, including Section
6.5, and the Supply Agreement; and

(ii)



the continuing absence of any Material Adverse Event.

(b)



Disputes.  If ABX believes in good faith that Endocyte is not satisfying its
diligence obligations to Develop and/or Commercialize the Product pursuant to
this Section 3, then ABX shall give Endocyte written notice of its concerns in
reasonable detail.  Within [*] days following such notice, the Parties will
discuss ABX’s concerns and Endocyte’s responses, which discussion shall be
conducted in a regular or special meeting of the Advisory Council (if it is then
in operation) or via teleconference.  If after such discussion, ABX continues to
believe in good faith that Endocyte is not satisfying its diligence obligations,
then ABX shall give Endocyte a further written notice to such effect.  Within
[*] days following such notice, the Parties shall meet in person, with each
Party being represented by at least one member of senior management and by
additional representatives with technical and/or business expertise sufficient
to reasonably address ABX’s concerns.  If following after such meeting, ABX
continues to believe in good faith that Endocyte is not satisfying its diligence
obligations, then such dispute shall be resolved in accordance with Section 11.6
(excluding the first sentence thereof).

4.



Manufacturing.

4.1



Manufacturing Agreements.  In addition to this Agreement, the Parties are
entering into the following agreements relating to the Manufacture of the
Compound and Product:

(a)



a Supply Agreement pursuant to which ABX will Manufacture the Compound and/or
Product for Development and Commercialization



-  15  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



purposes, provided that the Manufacture of any Product conjugated to a
radiopharmaceutical agent shall be subject to ABX’s receipt of any necessary
Regulatory Approvals, which agreement shall be in a form mutually satisfactory
to the Parties and shall be entered into within 60 calendar days of the
Effective Date (the “Supply Agreement”); and

(b)



a Quality Agreement in order to establish reasonable detailed written procedures
with respect to quality assurance and regulatory affairs matters relating to the
Product,  which agreement shall be in a  form mutually satisfactory to the
Parties and shall be entered into within 60 calendar days of the Effective Date.

4.2



Manufacturing Facilities.  ABX shall use its best efforts to obtain and maintain
all applicable permits, licenses and Regulatory Approvals relating to its
manufacturing facilities.

4.3



Manufacturing Transition.  The Parties acknowledge that Endocyte may be required
to engage additional Third Parties during the Term to Manufacture the Compound
and/or Product (each, a  “CMO”) in order to meet global commercial demand for
such Compound and/or Product.  If Endocyte notifies ABX that it desires to
engage any CMO to Manufacture the Compound and/or Product, or if at any time it
becomes known to the Parties that ABX will cease to be the Manufacturer of the
Compound or Product for any reason, including termination of the Supply
Agreement in accordance with the terms thereof, then as far in advance of such
engagement or cessation as may be reasonably requested by Endocyte, the Parties
shall cooperate to enable each such CMO or Endocyte, as applicable, to assume
all or a portion of the Manufacturing, directly or through a Third Party (in
either case, a “Successor Manufacturer”), of the Compound and, if applicable,
the Product.  In such case, ABX shall cooperate fully and in good faith to
enable the Successor Manufacturer to assume all or a portion of the
Manufacturing of the Compound and, if applicable, the Product, including:

(a)



disclosing and teaching all Manufacturing procedures and processes included in
the Licensed Know-How;

(b)



making its employees and consultants available as reasonably required to enable
the Successor Manufacturer to replicate the process utilized by ABX to
Manufacture the Compound and Product and to ensure an orderly transition or
replication, as applicable, of ABX’s Manufacturing technology; and





-  16  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(c)



facilitating business relationships between the Successor Manufacturer and ABX’s
suppliers, vendors and service providers.

ABX shall provide the foregoing cooperation and assistance at no charge to
Endocyte or the Successor Manufacturer; provided, however, that Endocyte shall
reimburse ABX for its reasonable out-of-pocket costs and expenses up to a
maximum of $[*] per Successor Manufacturer.

4.4



Pharmacovigilance.

(a)



For the avoidance of doubt, Endocyte shall be responsible, at its cost and
expense, to maintain the global safety database for the Product, to file all
required safety reports with the FDA, the EMA or other Regulatory Authorities,
and to take all pharmacovigilance actions required by any Regulatory Authority
with respect to the Product.  Endocyte shall provide ABX with copies of all such
safety reports within five Business Days after filing with the applicable
Regulatory Authority.

(b)



ABX agrees that during the Term it will notify Endocyte of any information of
which ABX becomes aware concerning any side effect, injury, toxicity or
sensitivity reaction, or any unexpected incident, and the severity thereof, that
is associated with the Compound or Product (or to the clinical or commercial
investigation or use of the Compound or Product), whether or not determined to
be attributable to the Compound or Product (hereinafter “Adverse Experiences”). 
“Serious” as used in this Section refers to an Adverse Experience which results
in death, is immediately life-threatening, results in persistent and significant
disability/incapacity or requires in-patient hospitalization, or prolongation of
existing hospitalization, or is a congenital anomaly, cancer or an
overdose.  Other important medical events that may jeopardize the patient or may
require intervention to prevent one of the outcomes previously listed should
also be considered Serious.  “Unexpected” as used in this Section refers to a
condition or development not listed in the current labeling (including the
Reference Safety Information of the Investigator’s Brochure) for Product and
includes an event that may be symptomatically and pathophysiologically related
to an event listed in the labeling, but differs from the event because of
increased frequency or greater severity or specificity.

(c)



For events that result in death or are immediately life-threatening, ABX will
notify Endocyte immediately (within 24 hours), in English, after receipt of the
Serious Adverse Experience.  For events that qualify as Serious, but do not
result in death or are not immediately life-threatening, ABX will notify



-  17  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Endocyte within two Business Days (but not less than three calendar days), in
English, after receipt of the Serious Adverse Experience.  With respect to all
other Adverse Experiences during the Term (non-Serious expected or non-Serious
Unexpected Adverse Experiences), ABX shall furnish Endocyte with copies of such
non-Serious Adverse Experiences reported to ABX in connection with the Product,
in English, within 10 calendar days after receipt.

(d)



It is understood and agreed that these Adverse Experience reporting requirement
provisions are based on regulatory reporting requirements.  Accordingly, in the
event of changes to regulatory requirements for Adverse Experience reporting,
ABX agrees to comply with such revised notification requirements.

(e)



Each Party shall also keep the Advisory Council informed of its Adverse
Experience reporting to Regulatory Authorities.

(f)



Within two Business Days after receipt from the Principal Licensor of any data
resulting from clinical studies performed by the Principal Licensor pursuant to
Section 2(3) of the Principal License Agreement, ABX shall forward such data to
Endocyte.  ABX shall use commercially reasonable efforts to enforce the
obligation of the Principal Licensor to provide such data to ABX.  Endocyte
shall use such data solely for the purposes contemplated by Section 4.4(a) and
for no other purposes without the prior written consent of the Principal
Licensor.

5.



Intellectual Property.

5.1



[Reserved]

5.2



[Reserved]

5.3



[Reserved]

5.4



[Reserved]

5.5



[Reserved]

5.6



Orange Book Listing.  Following the later of (a) the filing of an NDA with
respect to the Product in the United States or (b) the issuance of a United
States Licensed Patent Right covering the Product, Endocyte shall list such
Licensed Patent Right in the Orange Book maintained by the FDA and thereafter
use Commercially Reasonable Efforts to maintain such listing.  Endocyte shall
follow similar



-  18  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



procedures in other countries in the Territory to the extent such countries
offer similar exclusivity protections for the Product.

5.7



Product Trademarks.  Endocyte shall have the right, in its sole discretion, to
determine the trademarks to be used in connection with Commercializing the
Product in the Territory (the “Product Trademarks”).  Endocyte shall own all
right, title and interest in and to the Product Trademarks and shall be solely
responsible, at its expense, for filing, prosecuting, maintaining, defending and
enforcing such Product Trademarks.  All Product Trademarks used in marketing,
advertising and distribution of the Product shall comply with any applicable
provision of the Principal License Agreement.

5.8



Licensed Know-How.  ABX shall keep confidential (and shall cause its Affiliates
to keep confidential) all Licensed Know-How.

5.9



Endocyte Patent Rights.  Except in defense of a suit or action brought by
Endocyte, ABX shall not challenge in any manner (whether by filing or
participating in any action or proceeding, providing assistance to any Third
Party, or otherwise) the validity or enforceability of any Patent Rights
Controlled by Endocyte covering or relating to the Compound or any Endocyte
Competitive Agent anywhere in the Territory.

5.10



ABX Patent Rights.  Except in defense of a suit or action brought by ABX,
Endocyte shall not challenge in any manner (whether by filing or participating
in any action or proceeding, providing assistance to any Third Party, or
otherwise) the validity or enforceability of any Patent Rights Controlled by ABX
covering or relating to the Compound or any ABX Competitive Agent anywhere in
the Territory.

5.11



Program IP.  For the avoidance of doubt, as between the Parties, Endocyte shall
be the sole and exclusive owner of all Program IP.  ABX hereby assigns to
Endocyte any right, title or interest of ABX in such Program IP and agrees to
take such acts and execute such documents as may be necessary or appropriate to
further evidence and effectuate such assignment.

5.12



Delegated IP Rights.  ABX hereby delegates to Endocyte all of ABX’s rights,
subject to all of ABX’s obligations, pursuant to Section 11 of the Principal
License Agreement (the “Delegated IP Rights”), and ABX shall promptly notify the
Principal Licensor in writing of such delegation.  ABX shall not withdraw such
delegation without Endocyte’s prior written consent, which consent may be
granted or withheld in Endocyte’s sole discretion.  ABX shall use its
commercially reasonable efforts to facilitate Endocyte’s exercise of the
Delegated IP Rights, including by enforcement of the



-  19  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Delegated IP Rights against the Principal Licensor.  To the extent that the
consent of the Principal Licensor is required for Endocyte’s exercise of the
Delegated IP Rights, ABX covenants and agrees to use its best efforts to ensure
that such consent is not unreasonably withheld, conditioned or delayed.

6.



Additional Covenants.

6.1



General Compliance.  Each Party and its Affiliates and their respective
employees and agents shall comply in all material respects with all Applicable
Laws that pertain to their respective activities under this Agreement and,
except as otherwise provided herein, shall bear the entire cost and expense of
such compliance.  The Parties shall not, directly or indirectly, take any action
(including the grant of any right or the undertaking of any obligation) that is
in conflict with any provision of this Agreement.

6.2



No Debarment.  Each Party hereby certifies that it has not and will not employ
or otherwise use in any capacity the services of any Person debarred under
Section 21 U.S.C. 335a or any similar Applicable Law enforced by the EMA, and to
its knowledge, any Person under investigation for debarment, in performing any
activities under this Agreement.  Each Party shall notify the other Party
immediately if any such debarment occurs or any such investigation comes to its
attention, and shall, with respect to any Person so debarred, promptly remove
such Person from performing any further activities under this Agreement.

6.3



Restricted Payments.  Neither Party shall make any payment, either directly or
indirectly, of money or other assets to government or political party officials,
officials of international public organizations, candidates for public office or
representatives of other businesses or persons acting on behalf of any of the
foregoing where such payment would constitute violation of any Applicable
Law.  In addition, regardless of legality, neither Party shall make any payment
either directly or indirectly to any such official or other Person for the
purpose of influencing decisions or actions with respect to the subject matter
of this Agreement.

6.4



Information Rights.  If Endocyte determines in good faith that ABX is an entity
that is subject to financial consolidation with Endocyte for the purposes of its
quarterly and annual financial statements (or otherwise requires such
information in order to comply with US GAAP), ABX shall make available to
Endocyte, subject to any restrictions by Applicable Law:

(a)



as soon as practicable, but in any event within five Business Days after  the
end of each calendar quarter (i) an unaudited balance sheet as of the end of



-  20  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



such calendar quarter, (ii) unaudited statements of income and cash flows for
such calendar quarter, (iii) an unaudited statement of stockholders’ equity for
such calendar quarter, and (iv) a detailed trial balance as of the end of such
calendar quarter, all prepared in accordance with US GAAP (except that such
financial statements may (x) be subject to year-end audit adjustments and (y)
not contain all notes thereto that may be required in accordance with US GAAP)
and thereafter will promptly provide such other information as Endocyte may
reasonably request;

(b)



as soon as practicable, but in any event within 40 calendar days after the end
of each calendar year, (i) an audited balance sheet as of the end of such
calendar year, (ii) audited statements of income and cash flows for such
calendar year, (iii) an audited statement of stockholders’ equity for such
calendar year, and (iv) a detailed trial balance as of the end of such calendar
year, together with related footnotes all prepared in accordance with US GAAP
and audited and certified by a nationally recognized independent public
accounting firm; and

(c)



on or prior to December 31st of each calendar year, a 409A analysis of the fair
value of ABX’s stock as of December 1st of such year as prepared by an
independent valuation expert.

Endocyte shall reimburse ABX for reasonable out-of-pocket costs, including [*],
that are paid or incurred by ABX or any of its Affiliates that are directly
attributable to any valuation analysis that ABX is required to obtain pursuant
to this Section 6.4. Within [*] calendar days after the end of each calendar
year, ABX shall submit to Endocyte an itemized report of such costs and
expenses, if any, incurred by ABX and its Affiliates during such calendar year,
including reasonable supporting documentation. Endocyte shall reimburse ABX for
such costs and expenses within [*] calendar days thereafter.

6.5



Principal License Agreement.

(a)



ABX shall satisfy all of its obligations under, and take all actions necessary
to maintain in full force and effect, the Principal License Agreement.  For the
avoidance of doubt, except as expressly provided otherwise in Section 1.8, ABX
(and not Endocyte) shall be responsible for all of the financial and other
obligations of ABX to the Principal Licensor under the Principal License
Agreement, including all financial obligations arising from the sale of Products
by Endocyte and its Related Parties.





-  21  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(b)



ABX shall not, in whole or in part, assign, amend, waive, terminate or modify
the Principal License Agreement without the prior written consent of Endocyte,
which consent may be granted or withheld in Endocyte’s sole discretion.

(c)



ABX shall provide Endocyte with prompt  (i.e., within [*] Business Days) written
notice of any claim or notice by either ABX or the Principal Licensor of (i) any
act, omission or event that constitutes (or with notice or the passage of time
or both would constitute) a material breach, violation or default of or under
the Principal License Agreement or (ii) any actual or potential Principal
License Adverse Event.

(d)



Upon termination of the Principal License Agreement, (i) in respect of the
Sublicensed Rights, Endocyte shall have the rights and option provided for
pursuant to the Principal License Agreement, (ii) in respect of all other
Licensed Patent Rights and/or Licensed Know-How, ABX hereby grants to Endocyte
an exclusive (even as to ABX), perpetual, royalty-free, fully paid-up license
under such Licensed Patent Rights and Licensed Know-How to make, have made, use,
sell, offer for sale, have sold, import and otherwise Develop, Manufacture and
Commercialize Compound and Product in the Field in the Territory; and (iii) this
Agreement shall be deemed to have been terminated by Endocyte pursuant to
Section 10.3 due to material breach by ABX; provided, however, that the
provisions of Section 10.5(b) shall not apply.

(e)



ABX hereby delegates to Endocyte the exercise of ABX’s right to consent to
clinical studies of the Principal Licensor, and ABX shall promptly notify the
Principal Licensor in writing of such delegation, all in accordance with Section
2(3) of the Principal License Agreement.  ABX shall not withdraw such delegation
without Endocyte’s prior written consent, which consent may be granted or
withheld in Endocyte’s sole discretion.

7.



Representations and Warranties.

7.1



General Corporate Matters.  Each Party hereby represents and warrants to the
other that:

(a)



It is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization.  It has all requisite power and authority to
conduct its business and engage in the transactions provided for in this
Agreement.



-  22  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(b)



The execution, delivery and performance by such Party of this Agreement, and the
consummation by it of the transactions contemplated hereby, do not and will
not:  (i) violate any Applicable Laws; (ii) conflict with, or result in the
breach of any provision of, its certificate or articles of incorporation,
bylaws, limited liability company agreement or similar governing documents;
(iii) result in the creation of any lien or encumbrance of any nature upon any
property being transferred or licensed by it pursuant to this Agreement; or
(iv) violate, conflict with, result in the breach or termination of, or
constitute a default under (or event which, with notice, lapse of time or both,
would constitute a default under), any permit, contract or agreement to which it
is a party or by which any of its properties or businesses are bound.

(c)



The execution, delivery and performance by it of this Agreement, and the
consummation by it of the transactions contemplated hereby, have been duly
authorized and approved by all necessary corporate or equivalent action on its
part.  This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other laws relating to or affecting creditors’ rights
generally and by general equity principles.

(d)



No authorization, consent or approval of, or notice to or filing with, any
Governmental Entity is required for the execution, delivery and performance by
such Party of this Agreement (excluding approvals of Regulatory Authorities as
contemplated in the Development Plan).

7.2



Intellectual Property Matters.  ABX hereby represents and warrants to Endocyte
that:

(a)



ABX is the sole and exclusive owner of the Licensed Patent Rights and Licensed
Know-How (except for the Sublicensed Rights, as to which ABX is the exclusive
licensee), all of which, to the best of ABX’s knowledge, are free and clear of
any liens, charges and encumbrances, and no other Person has any claim of
ownership whatsoever with respect to such Licensed Patent Rights and Licensed
Know-How.

(b)



The Licensed Patent Rights constitute all Patent Rights Controlled by ABX that
relate to the activities contemplated by the Development Plan.    No Affiliate
of ABX, including any direct or indirect parent of ABX, Controls any Patent
Rights that relate to the activities contemplated by the



-  23  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Development Plan or, to the best of ABX’s knowledge, to any PSMA-targeted
radiotherapy agent.

(c)



ABX has full right and authority to grant to Endocyte the licenses and, subject
to consent by the Principal Licensor pursuant to the Principal License
Agreement, sublicenses under the Licensed Patent Rights and Licensed Know-How
set forth in this Agreement.  Without limiting the generality of the foregoing,
ABX has not granted to any Third Party a license, covenant not to sue or similar
right that would conflict with the licenses and sublicenses granted herein to
Endocyte, and ABX has not previously assigned, transferred, conveyed or
otherwise encumbered its right, title and interest in the Licensed Patent Rights
or Licensed Know-How in a manner that would prevent it from granting the
licenses and sublicenses granted herein to Endocyte.

(d)



To the best of ABX’s knowledge after reasonable inquiry, the Licensed Patent
Rights in existence as of the Effective Date are not invalid or unenforceable,
in whole or in part.    Without limiting the foregoing, ABX did not, and to the
best of ABX’s knowledge after reasonable inquiry the Principal Licensor (or any
of its employees or agents) did not, sell Compound or Product, or otherwise make
any disclosure or deemed disclosure of any invention claimed in the Licensed
Patent Rights, prior to the respective priority dates of the underlying patent
applications.

(e)



To the best of ABX’s knowledge, the use and practice of the Licensed Patent
Rights and the Licensed Know-How for the activities contemplated by the
Development Plan will not infringe, violate or misappropriate the intellectual
property rights of any Third Party.  To the best of ABX’s knowledge, the use and
practice of the Licensed Patent Rights and the Licensed Know-How for the
activities contemplated by the Development Plan will not infringe, violate or
misappropriate the intellectual property rights of any Affiliate of ABX.

(f)



ABX has not received, and to the best of ABX’s knowledge after reasonable
inquiry the Principal Licensor has not received, any notice, claim or assertion
(i) challenging the ownership, validity or enforceability of any of the Licensed
Patent Rights or Licensed Know-How, (ii) alleging that the license, use or
practice of the Licensed Patent Rights or Licensed Know-How infringes, violates
or misappropriates the intellectual property rights of any Third Party or of any
Affiliate of ABX, or (iii) seeking to restrain or enjoin such license, use or
practice.  ABX has no knowledge that any Third Party or Affiliate of ABX intends
to give any such notice or make any such



-  24  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



claim or assertion, or that any Third Party or Affiliate of ABX has a valid
basis to do so.

(g)



ABX has no knowledge that any Person has infringed, violated or misappropriated
any of the Licensed Patent Rights or Licensed Know-How.

(h)



To the best of ABX’s knowledge after reasonable inquiry, the Principal Licensor
is current in payment of all patent maintenance fees and similar costs related
to its portfolio maintenance with respect to the Licensed Patent Rights.

(i)



ABX has disclosed to Endocyte the existence of any written, signed patent
opinions in its possession directed to the practice of the Licensed Patent
Rights or Licensed Know-How as contemplated in this Agreement as of the
Effective Date.

(j)



ABX has delivered to Endocyte a true, correct and complete copy of the Principal
License Agreement, including the Principal License Addendum, in German
language.  The Principal License Agreement is legal, valid, binding, enforceable
and in full force and effect in accordance with its terms.  No act, omission or
event has occurred that constitutes (or with notice or the passage of time or
both would constitute) a material breach, violation or default by ABX (or to the
best of ABX’s knowledge, by the Principal Licensor) of or under the Principal
License Agreement.  Without limiting the generality of the foregoing, ABX has
paid all license fees, sublicense fees, minimum license fees, royalties,
milestones and other amounts due and payable to the Principal Licensor on or
before the Effective Date.

(k)



Prior to the Effective Date, ABX has not granted any sublicenses to Third
Parties for the Compound and/or the Product nor has ABX entered into any
licenses with any Third Parties with respect to the Compound and/or Product,
other than the Principal License Agreement.

7.3



Compliance Matters.  ABX hereby represents and warrants to Endocyte that:

(a)



ABX has not, nor has any person or entity acting for or on its behalf, made any
payment, either directly or indirectly, of money or other assets to government
or political party officials, officials of international public organizations,
candidates for public office or representatives of other businesses or persons
acting on behalf of any of the foregoing where such payment would constitute a
violation of Applicable Law or such payment was made for the purpose of
influencing decisions or actions with respect



-  25  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



to the subject matter of this Agreement, including any Regulatory Approval with
respect to the Compound and/or Product or the establishment or operation of ABX
or its business.

(b)



ABX has been provided the opportunity to ask questions and receive answers
concerning Endocyte and to obtain any other information it deems necessary to
verify the accuracy of the information provided to it.  ABX is aware of
Endocyte’s business affairs and financial condition, has reviewed Endocyte’s
filings with the U.S. Securities and Exchange Commission (the “SEC”), and has
acquired sufficient information about Endocyte to reach an informed and
knowledgeable decision to acquire the Shares and Warrants.  ABX is acquiring the
Shares and Warrants for its own account for investment purposes only and not
with a view to, or for resale in connection with, any “distribution” thereof for
purposes of the Securities Act of 1933, as amended (the “Securities Act”), or
any state or other securities laws; provided, however, that ABX shall retain the
sole right to determine to sell or transfer the Shares, subject to compliance
with all restrictions imposed by the Rights Agreement and all Applicable Laws.

(c)



ABX understands that the Shares and Warrants have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the accuracy of ABX’s representations and
warranties herein.

(d)



ABX further understands that the Shares and Warrants must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available.  In addition, ABX understands that any
certificate evidencing the Shares and Warrant Shares will be imprinted with a
legend that prohibits the transfer of the Shares and Warrant Shares unless they
are registered or such registration is not required.

(e)



ABX is aware of the provisions of Rule 144 promulgated by the SEC under the
Securities Act (“Rule 144”), which, in substance, permit limited public resale
of “restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of the issuer), in a non-public offering, subject
to the satisfaction of certain conditions, if applicable.

(f)



ABX understands that the Shares, Warrants and Warrant Shares have not been
registered under any state’s or other jurisdiction’s securities laws and may not
be offered or sold without compliance with applicable securities laws, whether
through registration of the offer and sale of the Shares or in



-  26  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



reliance upon one or more exemptions from registration available under state or
other securities laws.

(g)



ABX is an “accredited investor” as defined in Rule 501 promulgated under the
Securities Act and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks related to its
acquisition of the Shares, Warrants and Warrant Shares.

7.4



Issuance of Shares and Warrants.  Endocyte hereby represents and warrants to ABX
that:

(a)



The authorized capital stock of Endocyte consists of 100,000,000 shares of
common stock, par value $0.001 per share (the “Common Stock”) and 10,000,000
shares of preferred stock, par value $0.001 per share (the “Preferred
Stock”).  As of August 31, 2017, there are 42,581,381 shares of Common Stock,
and no shares of Preferred Stock, issued and outstanding, and Endocyte has
10,767,484 shares of Common Stock reserved for issuance pursuant to outstanding
options and warrants to purchase Common Stock.  Other than the Warrants and as
otherwise set forth above or as contemplated in this Agreement, (a) there are no
other options, warrants, calls, rights, commitments or agreements of any
character to which Endocyte is a party or by which Endocyte is bound or
obligating Endocyte to issue, deliver, sell, repurchase or redeem, or cause to
be issued, delivered, sold, repurchased or redeemed, any shares of the capital
stock of Endocyte or obligating Endocyte to grant, extend or enter into any such
option, warrant, call, right, commitment or agreement and (b) the issuance and
sale of the Shares, the Warrants and the Warrant Shares contemplated hereby will
not give rise to any preemptive rights, rights of first refusal or other similar
rights on behalf of any Person.

(b)



The issuance of the Shares has been duly and validly authorized by all necessary
corporate action and no further action is required by Endocyte or its
stockholders in connection therewith.  The Shares, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
non-assessable shares of Common Stock of Endocyte.  The issuance of the Warrants
and the Warrant Shares have been duly and validly authorized by all necessary
corporate action and no further action is required by Endocyte or its
stockholders in connection therewith.  The Warrant Shares, when issued and paid
for upon the due exercise of the Warrants, will be validly issued, fully paid
and non-assessable shares of Common Stock of Endocyte.  The issuance of the
Shares, the Warrants and the Warrant Shares will not result in the right of any
holder of any securities of Endocyte to adjust the



-  27  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



exercise, conversion, exchange or reset price under such securities. Endocyte
has reserved, and will reserve, at all times that the Warrants remain
outstanding, such number of shares of Common Stock sufficient to enable the full
exercise of the Warrants.

(c)



Endocyte has timely filed all registration statements, reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
since January 1, 2014 (collectively, as they have been amended since the time of
their filing and including all exhibits thereto, the “SEC Reports”). As used in
this Section 7.4(c), the term “file” shall be broadly construed to include any
manner in which a document or information is filed, furnished, transmitted,
supplied, or otherwise made available to the SEC.  None of the SEC Reports, as
of their respective dates, or if amended, as of the date of the last such
amendment, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The audited financial statements and unaudited interim financial
statements (including, in each case, the notes and schedules thereto) included
in the SEC Reports complied, as of their respective dates, as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with US GAAP applied on a
consistent basis during the periods involved (except as may be indicated therein
or in the notes thereto and except with respect to unaudited statements as
permitted by Form 10-Q of the SEC) and fairly presented (subject, in the case of
the unaudited interim financial statements included therein, to normal year-end
adjustments and the absence of complete footnotes) in all material respects the
financial position of Endocyte as of the respective dates thereof and the
results of its operations and cash flows for the respective periods then ended.

(d)



Endocyte is, and since January 1, 2014 has been, in compliance in all material
respects with the applicable listing rules and corporate governance rules and
regulations of NASDAQ.

8.



Confidentiality and Publicity.

8.1



In the course of their activities pursuant to this Agreement, the Parties
anticipate that they may disclose Confidential Information to one another and
that either Party may, from time to time, be a disclosing Party or a recipient
of Confidential Information.  The Parties wish to protect such Confidential
Information in accordance with this Section 8.  The provisions of this Section 8
shall apply to disclosures furnished to or received by a Party and its agents
and representatives





-  28  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(which may include agents and representatives of its Affiliates).  Each Party
shall advise its agents and representatives of the requirements of this Section
8 and shall be responsible to ensure their compliance with such provisions.  The
provisions of this Section 8 shall supersede and replace any prior agreements
between the Parties relating to Confidential Information covered hereby.  In
addition to any other remedies available in law or equity, the disclosing Party
shall be entitled to temporary and permanent injunctive relief in the event of a
breach by the recipient under this Section 8.

8.2



For purposes hereof, “Confidential Information” with respect to a disclosing
Party means all Proprietary Information, in any form or media, concerning the
disclosing Party or its Affiliates that the disclosing Party or its Affiliates
furnishes to the recipient, whether furnished before or after the Effective
Date, and all notes, analyses, compilations, studies and other materials,
whether prepared by the recipient or others, that contain or reflect such
Proprietary Information; provided, however, that Confidential Information does
not include information that (a) is or hereafter becomes generally available to
the public other than as a result of a disclosure by the recipient, (b) was
already known to the recipient prior to receipt from the disclosing Party as
evidenced by prior written documents in its possession not subject to an
existing confidentiality obligation to the disclosing Party, (c) is disclosed to
the recipient on a non-confidential basis by a Person who is not in default of
any confidentiality obligation to the disclosing Party, or (d) is independently
developed by or on behalf of the recipient without reliance on information
received hereunder.  Notwithstanding the foregoing, all Know-How directed to
Compound or Product or the manufacture, formulation or use of Compound or
Product shall be deemed the Confidential Information of Endocyte.  The contents
of this Agreement shall be deemed to be Confidential Information of each Party.

8.3



The recipient of Confidential Information shall (a) use such Confidential
Information solely and exclusively in connection with the exercise of its rights
and the discharge of its obligations under this Agreement, and (b) not disclose
such Confidential Information without the prior written consent of the
disclosing Party to any Person other than those of its agents and
representatives who need to know such Confidential Information for such
permitted use and who are bound by appropriate written obligations of
confidentiality with respect thereto.  Notwithstanding the foregoing, the
recipient of Confidential Information may disclose such Confidential
Information:

(a)



to the extent necessary, upon the written advice of legal counsel, to comply
with Applicable Laws or with an order issued by a court or regulatory body with
competent jurisdiction; provided that, in connection with such



-  29  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



disclosure, the recipient shall (i) provide reasonable advance notice of such
disclosure to the disclosing Party; (ii) limit the disclosure to the information
that is legally required to be disclosed, and (iii) use commercially reasonable
efforts to obtain confidential treatment or an appropriate protective order, to
the extent available, with respect to such Confidential Information;

(b)



to the extent necessary to comply with applicable securities law disclosure
requirements or any disclosure requirements of any applicable stock market or
securities exchange;

(c)



to such Party’s Related Parties or Affiliates, agent(s), consultant(s),
representative(s) and/or other Third Parties to the extent reasonably deemed
necessary or useful by the recipient for the Development, Manufacturing and/or
Commercialization of the Compound or the Product (or for such Persons to
determine their interest in performing such activities) in accordance with this
Agreement, on the condition that such Persons are bound by appropriate written
obligations of confidentiality with respect thereto;

(d)



to such Party’s attorneys, independent accountants or financial advisors to the
extent reasonably deemed necessary or useful by the recipient for enabling such
attorneys, independent accountants or financial advisors to provide advice to
the recipient with respect to such Party’s obligations under this Agreement, on
the condition that such Persons are bound by appropriate written obligations of
confidentiality with respect thereto;

(e)



to any bona fide potential or actual investor, investment banker, acquirer,
merger partner, or other potential or actual financial partner to the extent
reasonably deemed necessary by the recipient,  on the condition that such
Persons are bound by appropriate written obligations of confidentiality with
respect thereto;  and

(f)



to regulatory agencies or other Governmental Entities in order to obtain patents
or to gain or maintain approval to conduct Clinical Trials or to market Product,
but such disclosure may be only to the extent reasonably necessary to obtain
such Patent Rights or Regulatory Approvals. 

The obligations under this Section 8.3 shall remain in effect from the Effective
Date through the fifth anniversary of the termination or expiration of this
Agreement.  To the extent that Confidential Information comprises Sublicensed
Rights, the





-  30  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



obligations under this Section 8.3 shall be executed in a manner consistent with
any applicable provisions of the Principal License Agreement.

8.4



Except as otherwise required by Applicable Law, upon the termination or
expiration of this Agreement, if requested by the disclosing Party, the
recipient of Confidential Information:

(a)



shall promptly return or destroy, at the recipient’s election, all Confidential
Information of the disclosing Party, including all notes or other work product
prepared by the recipient based upon or incorporating Confidential Information
of the disclosing Party;

(b)



shall not retain any copies, extracts or other reproductions, in whole or in
part, of such Confidential Information, notes or other work product; provided,
however, that the recipient shall be permitted to retain any Confidential
Information reasonably necessary for such Party’s continued practice under any
license(s) which do not terminate pursuant to Section 10 and to retain (but not
use) (i) one file copy of all Confidential Information on a confidential basis
to evidence the scope of and to enforce the Party’s obligation of
confidentiality under this Section 8; and (ii) all back‑up electronic media
maintained in the ordinary course of business for archival purposes; and

(c)



shall certify in writing to the disclosing Party that the recipient has complied
with this Section 8.4.

8.5



After the release of an initial press release in a mutually agreeable form,
neither Party shall issue any additional press release or other similar public
communication relating to the existence or terms of this Agreement without the
prior written approval of the other Party; provided, however, that such approval
shall not be required in connection with disclosures (i) required by Applicable
Laws, (ii) relating to previously disclosed information, and (iii) expressly
authorized by Section 8.3.  In the event of a required press release or other
public communication, the Party issuing such release or making such
communication shall provide the other Party with a copy of the proposed text
prior to such announcement.  For the avoidance of doubt, the Parties acknowledge
that Endocyte will be obligated to file a copy of this Agreement with the SEC,
and Endocyte shall be entitled to make such required filing.  Further, Endocyte
shall be entitled to make a press release or other similar public announcement
concerning any activities under this Agreement without the prior consent of ABX,
provided that Endocyte provides ABX with reasonable prior notice of the text of
such announcement.





-  31  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



9.



Indemnification and Insurance.

9.1



Indemnification by Endocyte.  Endocyte shall defend, indemnify and hold harmless
ABX and its Affiliates and their respective officers, directors, employees and
agents (each, an “ABX Indemnitee”) from and against any and all claims, suits,
actions, demands, liabilities, expenses and/or losses, including reasonable
attorneys’ fees (collectively, “Damages”) to which any ABX Indemnitee may become
subject as a result of any claim, demand, action or other proceeding (a “Claim”)
 by any Person other than a Party or its Affiliates to the extent such Damages
arise directly or indirectly out of (a) the Development, Manufacture or
Commercialization of any Compound and/or Product by or on behalf of Endocyte
after the Effective Date; (b) Endocyte’s failure to comply with Applicable Laws;
(c) Endocyte’s breach of any covenant, representation, warranty or other
agreement made by Endocyte in this Agreement; or (d) the negligence or willful
misconduct of any of the Endocyte Indemnitees in connection with this Agreement;
except, in each case, to the extent such Damages result from the breach by ABX,
its Affiliates, sublicensees or subcontractors of any covenant, representation,
warranty or other agreement made by ABX in this Agreement or the Supply
Agreement or the negligence or willful misconduct of any ABX Indemnitee or
otherwise are Damages as to which ABX is required to indemnify Endocyte under
Section 9.2.

9.2



Indemnification by ABX.  ABX shall defend, indemnify and hold harmless Endocyte
and its Affiliates and their respective officers, directors, employees and
agents (each, an “Endocyte Indemnitee”) from and against any and all Damages  to
which any Endocyte Indemnitee may become subject as a result of any Claim by any
Person other than a Party or its Affiliates to the extent such Damages arise
directly or indirectly out of (a) the Development, Manufacture or
Commercialization of any Compound and/or Product by or on behalf of ABX prior to
the Effective Date; (b) ABX’s failure to comply with Applicable Laws; (c) ABX’s
breach of any covenant, representation, warranty or other agreement made by ABX
in this Agreement; or (d) the negligence or willful misconduct of any of the ABX
Indemnitees in connection with this Agreement; except, in each case, to the
extent such Damages result from the breach by Endocyte, its Affiliates,
sublicensees or subcontractors of any covenant, representation, warranty or
other agreement made by Endocyte in this Agreement or the Supply Agreement or
the negligence or willful misconduct of any Endocyte Indemnitee or otherwise are
Damages as to which Endocyte is required to indemnify ABX under Section 9.1.

9.3



Notice and Assumption of Defense.      Any Party entitled to indemnification
under Section 9.1 or 9.2 shall give notice to the indemnifying Party of any
Claim that may be subject to indemnification promptly after learning of such
Claim, but the omission to so notify the indemnifying Party promptly will not
relieve the



-  32  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



indemnifying Party from any liability under Section 9.1 or 9.2 except to the
extent that the indemnifying Party shall have been prejudiced as a result of the
failure or delay in providing such notice.  If a Party acknowledges in writing
that it is obligated to provide indemnification for any Claim (any such Claim
being referred to as a “Covered Claim”), it shall have the right to assume and
control the defense and settlement thereof unless (a) after assumption of the
defense, it fails to diligently provide such defense through counsel reasonably
satisfactory to the indemnified Party; (b) the Parties have a conflict of
interest with respect to such Covered Claim; or (c) the resolution of such
Covered Claim reasonably could be expected to include a non-monetary remedy that
would be material and adverse to the indemnified Party.  In all events, the
Party not controlling the defense shall cooperate in the defense and shall have
the right to participate in the defense at its own expense.  The indemnified
Party shall provide the indemnifying Party with all information in its
possession and all assistance reasonably necessary to enable the indemnifying
Party to carry on the defense of any such Covered Claim.

9.4



Settlement.  Neither Party shall settle any Covered Claim without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld, conditioned or delayed), except that an indemnifying Party controlling
the defense may settle such Covered Claim without the consent of the indemnified
Party if the settlement (a) provides exclusively for monetary relief, all of
which will be paid by the indemnifying Party, and (b) contains no other terms or
conditions that are materially adverse to the indemnified Party (such as an
admission of a legal violation).  No such consent shall be required to settle a
non-Covered Claim.

9.5



Combined Obligations.  If the Parties have indemnification obligations to one
another in connection with a single Claim, they shall contribute to the
aggregate Damages arising from such Claim in such proportion as is appropriate
to reflect their relative responsibilities for such Damages, as well as any
other relevant equitable considerations.  The amount paid or payable by a Party
for purposes of apportioning the aggregate damages shall be deemed to include
all reasonable legal fees and expenses incurred by such Party in connection with
investigating, preparing for or defending against such Claim.

9.6



Insurance.

(a)



Endocyte hereby represents that it has insurance covering product liability and
general liability, and that it has and will maintain such coverage for the Term
and for a period of two years after the expiration of this Agreement or the
earlier termination thereof. Such insurance is in an amount which is reasonable
and customary in the global pharmaceutical industry for companies of comparable
size and activities and is sufficient to cover its



-  33  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



obligations under this Agreement. Endocyte will provide ABX with certificates of
insurance demonstrating such coverage on an annual basis and will list ABX as an
additional insured.

(b)



ABX hereby represents that it has insurance covering product liability and
general liability, and that it has and will maintain such coverage for the Term
and for a period of three years after the expiration of this Agreement or the
earlier termination thereof. Such insurance is in an amount which is reasonable
and customary in the global pharmaceutical industry for companies of comparable
size and activities and is sufficient to cover its obligations under this
Agreement. ABX will provide Endocyte with certificates of insurance
demonstrating such coverage on an annual basis and list Endocyte as an
additional insured on its products liability policy.

10.



Term and Termination.

10.1



Term.  This Agreement shall be effective as of the Effective Date and, unless
terminated earlier pursuant to Sections 10.2,  10.3 or 10.4, shall continue in
full force and effect, on a country-by-country basis in the Territory, until
expiration of all payment obligations hereunder (the “Term”).  Upon expiration
in a given country, Endocyte’s  rights in the Licensed Know-How pursuant to
Section 1.1 in such country shall become fully paid-up and perpetual.

10.2



Termination by Endocyte.

(a)



Termination for Cause.  Endocyte shall have the right to effect a Termination
for Cause at any time and in its sole discretion upon at least 30 days’ advance
written notice to ABX.

(b)



Termination for Convenience.  Endocyte shall have the right to effect a
Termination for Convenience in its sole discretion upon at least 90 days’
advance written notice to ABX; provided, however, that (i) in the absence of a
Material Adverse Event, such right shall not be exercisable by Endocyte prior to
achievement of the Endocyte Investment Milestone, and (ii) if Endocyte has been
acquired by a Non-Competing Acquirer, on the effective date of such Termination
for Convenience, any development milestone payments pursuant to Section 2.3(a)
that have not previously been paid shall be accelerated and become immediately
due and payable.

10.3



Termination for Material Breach.

(a)



Either Party may terminate this Agreement upon 30 days’ advance written notice
to the other Party if the other Party commits a material breach of its



-  34  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



obligations hereunder by causes and reasons within its control and fails to cure
such material breach within 60 days after written notice from the non‑breaching
Party requesting cure of the breach; provided, however, that in the event of a
good faith dispute over the existence of a material breach, the cure period
shall be tolled until resolution of such dispute. In the case of a breach that
cannot be cured within such 60-day period, the non-breaching Party may terminate
this Agreement following such 60-day period only if the breaching Party shall
have failed to commence substantial remedial actions within such 60-day period
and to use commercially reasonable efforts to pursue the same.  For the
avoidance of doubt, any material failure by Endocyte to comply with its
diligence obligations set forth in Section 3.1(c) would constitute a material
breach of this Agreement.

(b)



Notwithstanding Section 10.3(a), to the extent a material breach of this
Agreement by ABX affects ABX’s performance and Endocyte’s rights under this
Agreement as it relates to [*], Endocyte may terminate this Agreement in
accordance with this Section 10.3 as to the affected country or countries only,
and in such case this Agreement will remain in full force and effect with
respect to the countries that are not terminated; provided, however, that any
material breach as to [*] shall be deemed to be a [*].

(c)



Notwithstanding Section 10.3(a), to the extent a material breach of this
Agreement by Endocyte affects Endocyte’s performance and ABX’s rights under this
Agreement as it relates to [*], ABX may terminate this Agreement in accordance
with this Section 10.3 as to the affected country or countries only, and in such
case this Agreement will remain in full force and effect with respect to the
countries that are not terminated; provided, however, that any material breach
as to [*] shall be deemed to be a  [*].

10.4



Termination for Insolvency Event.  Either Party may terminate this Agreement
immediately upon written notice to the other Party if the other Party becomes
subject to an Insolvency Event.

10.5



Rights upon Termination.

(a)



If Endocyte effects a Termination for Convenience pursuant to Section 10.2(b),
or if ABX terminates this Agreement pursuant to Section 10.3 or Section 10.4,
the following rights and obligations will apply:

(i)



Endocyte shall pay all amounts then due and owing as of the termination
effective date.



-  35  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(ii)



All licenses under the Licensed Patent Rights and the Licensed Know-How granted
by ABX to Endocyte pursuant to Section 1 will terminate and all rights granted
therein will immediately revert to ABX with no further notice or action required
on ABX’s behalf; provided, however, that if the termination relates only to a
specific country or group of countries, then only the rights pertaining to such
affected country or countries will revert to ABX hereunder.  Any sublicensee of
Endocyte under the license rights terminated hereunder which has not breached in
any material respect its sublicense shall be entitled to receive a license
directly from ABX granting rights substantially the same as those granted in
each sublicense and containing obligations as a licensee similar to those set
forth in this Agreement; provided, however, that (A) each sublicensee shall
expressly agree in writing to be bound by the terms and conditions of such
direct license, and (B) the obligations of ABX under any such direct license
shall be no greater than the obligations of ABX hereunder.

(iii)



The sole responsibility for preparing, filing, prosecuting and maintaining the
Licensed Patent Rights will revert back to the Principal Licensor with no
further notice or action required on ABX’s  or the Principal Licensor’s behalf;
provided, however, that if the termination relates only to a specific country or
group of countries, then only the patent maintenance obligations pertaining to
such affected country or countries will revert to the Principal Licensor
hereunder.

(iv)



Upon ABX’s request, in the event of termination of this Agreement as a whole (as
opposed to termination solely with respect to one country or group of
countries), Endocyte will:

(1)



transfer to ABX any (A)  ongoing Clinical Trials that Endocyte or its Related
Parties are conducting with respect to the Compound and/or Product,  (B) to the
extent not previously provided, a copy of the database maintained or utilized by
Endocyte comprising data, information and documents (whether in written,
electronic or other form) generated by either conducting or analyzing clinical
studies (including investigator initiated studies) in respect of the Compound or
Product, including raw data, study data, study reports, filings, notices, books,
records and the like, and  (C) Endocyte’s interest in any Product Trademarks
(excluding 



-  36  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



the “Endocyte” name or mark if contained in the Product Trademark); and

(2)



grant to ABX a non-exclusive worldwide license solely to Develop and
Commercialize pharmaceutical products containing or comprising PSMA-617 in the
Field in the Territory, under (A) the Program IP, which license [*], which
license shall be subject to the [*].

(v)



Endocyte will assign and transfer to ABX or its designee, at ABX’s request, all
Regulatory Approvals and Regulatory Filings held by Endocyte, which shall be
provided on an “AS-IS” basis and subject to ABX executing and delivering to
Endocyte a letter releasing Endocyte of all liabilities arising after the
effective date of such assignment from the Development, Manufacture and
Commercialization of Compounds and Products by or on behalf of ABX and its
Related Parties and acknowledging that ABX’s indemnification obligation under
Section 9.2 shall apply with respect to the Development, Manufacture and
Commercialization of such Compounds and Products after such date. 
Notwithstanding the foregoing, if the termination relates only to a specific
country or group of countries, then only the Regulatory Approvals and Regulatory
Filings pertaining to such affected country or countries will be transferred to
ABX hereunder.

(vi)



Endocyte and its Affiliates, sublicensees and distributors shall be entitled,
during the six-month period immediately following the effective date of
termination, to finish any work-in-progress and to sell any Products or Compound
remaining in inventory, in accordance with the terms of this Agreement;
provided, however, that ABX shall have the right to purchase from Endocyte any
Products or Compound remaining in inventory as of the effective date of
termination (that are not then committed to be supplied to any Third Party or
Related Party, in the ordinary course of business), at a price equal to
Endocyte’s  costs of goods; and provided, further, that if the termination
relates only to a specific country or group of countries, the provisions of this
Section 10.5(a)(vi) will apply only to Endocyte’s Product and Compound
inventories for such affected country or countries (as determined by Endocyte’s
records).

(b)



Effective only in the event that Endocyte terminates this Agreement pursuant to
Section 10.3 or Section 10.4,  ABX hereby grants to Endocyte



-  37  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



an exclusive (even as to ABX), perpetual license under the Licensed Patent
Rights and Licensed Know-How to make, have made, use, sell, offer for sale, have
sold, import and otherwise Develop, Manufacture and Commercialize Compound and
Product in the Field in the Territory,  subject to Endocyte continuing to make
all payments owed to ABX pursuant to Section 2.3 and Section 2.4, except that
(i) for the remainder of the Royalty Term, Endocyte shall only be obligated to
make royalty payments under Section 2.4(a) and Section 2.4(b) at royalty rates
equal to [*]%  of the rates set forth therein, and (ii) the Product Lifecycle
Minimum Royalties, to the extent applicable, shall be reduced by [*]%.  For the
avoidance of doubt, in the event that Endocyte terminates this Agreement
pursuant to Section 10.3 or Section 10.4, Endocyte’s  diligence obligations
pursuant to Section 3 will terminate notwithstanding the license grant set forth
in this Section 10.5(b).

(c)



All rights and licenses now or hereafter granted by ABX to Endocyte pursuant to
this Agreement, including the licenses granted to Endocyte in Section 1 and
Section 10.5(b), are, for purposes of Section 365(n) of the Bankruptcy Code,
licenses of rights to “intellectual property” as defined in the Bankruptcy
Code.  Upon the rejection of this Agreement by or on behalf of ABX following the
occurrence of any Insolvency Event with respect to ABX, ABX agrees that
Endocyte, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Bankruptcy Code, and
that upon commencement of a bankruptcy proceeding by or against ABX under the
Bankruptcy Code, Endocyte shall be entitled to a complete duplicate of or
complete access to (as Endocyte deems appropriate), any such intellectual
property and all its embodiments.  Such intellectual property and all
embodiments thereof shall be promptly delivered to Endocyte (i) upon any such
commencement of a bankruptcy proceeding upon written request therefore by
Endocyte, unless ABX elects to continue to perform all of its obligations under
this Agreement, or (ii) if not delivered under (i) above, upon the rejection of
this Agreement by or on behalf of ABX upon written request therefore by
Endocyte.  The foregoing provisions of this Section 10.5(c) are without
prejudice to any rights Endocyte may have arising under the Bankruptcy Code or
other Applicable Law.

10.6



Survival.  Termination of this Agreement shall not relieve any Party of any
obligation that is expressly indicated to survive termination and shall be
without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination.  Without limiting the generality of the
foregoing, no termination of this Agreement, whether by lapse of time or
otherwise, will serve to terminate the rights and obligations of the Parties
with respect to this Agreement as it relates



-  38  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



to the jurisdiction(s) for which this Agreement has not been terminated.  The
following provisions shall survive termination of this Agreement:

(a)



Section 2.5, relating to record-keeping and audit rights;

(b)



Sections 5.9 and 5.10, relating to challenges to Patent Rights;

(c)



Section 2.7, relating to liability for taxes;

(d)



Section 6.4, relating to information rights;

(e)



Section 8, relating to confidentiality and publicity;

(f)



Section 9, relating to indemnification and insurance;

(g)



Section 10, relating to termination and post-termination rights and obligations;
and

(h)



Any provisions required for the interpretation or enforcement of any of the
foregoing.

The provisions of Section 2.4(b) and Section 2.4(c) shall survive any
Termination for Convenience by Endocyte.

11.



Miscellaneous.

11.1



Interpretive Conventions.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be understood to be followed
by the words “without limitation.”  Pronouns, including “he,” “she” and “it,”
when used in reference to any person, shall be deemed applicable to entities or
individuals, male or female, as appropriate in any given case.  Standard
variations on defined terms (such as the plural form of a term defined in the
singular form, and the past tense of a term defined in the present tense) shall
be deemed to have meanings that correlate to the meanings of the defined
terms.  Article, Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of any provision of this Agreement.  When a
reference is made in this Agreement to a Recital, an Article, a Section, a
Schedule, an Attachment or an Exhibit, such reference is to a Recital, Article
or Section of, or a Schedule, Attachment or Exhibit to, this Agreement, unless
otherwise indicated.  All references to “dollars” or “$” shall be deemed to be
references to the lawful currency of the United States.  All references to
“days” shall mean calendar days except as otherwise expressly stated (such as a
reference to Business Days).



-  39  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



11.2



Force Majeure.  If the performance of any obligation under this Agreement is
prevented, restricted or interfered with by reason of any Force Majeure event,
then the Party so affected shall be excused, upon giving prior written notice to
the other Party, from such performance to the extent of such prevention,
restriction or interference, provided that the Party so affected shall use
reasonable commercial efforts to avoid or remove such causes of nonperformance
and shall continue performance to the extent reasonably possible and, in any
event, at such time as the Force Majeure conditions come to an end.

11.3



Change of Control.  If either Party or its direct or indirect parent enters into
any agreement, plan or arrangement pursuant to which it has been or will be
subject to a Change of Control, or if either Party otherwise learns or becomes
aware that it has been or will be subject to a Change of Control, such Party
(the “Notice Party”) shall give the other Party (the “Receiving Party”) written
notice of such fact and the identity of the acquiring Person promptly after
entering into such agreement, plan or arrangement or promptly after otherwise
learning or becoming aware of such fact.  Following the effectiveness of the
Change of Control, the Receiving Party shall have the right to require the
Notice Party, including the acquiring Person, to adopt reasonable procedures to
be agreed upon in writing with the Receiving Party to prevent the disclosure of
all Proprietary Information of the Receiving Party beyond the Notice Party’s
personnel having access to and knowledge of such information prior to the Change
of Control and to control the dissemination of such information disclosed after
the Change of Control, which may include (a) termination or restriction of the
Notice Party’s participation on the Advisory Council or (b) limiting the
Receiving Party’s obligation to provide the Notice Party with any Proprietary
Information regarding the Development, Manufacture or Commercialization of
Compounds or Products in the Territory.  The purposes of such procedures shall
be to strictly limit such disclosures to only those personnel having a need to
know the Receiving Party’s Proprietary Information in order for the Notice Party
to perform its obligations or enforce its rights under this Agreement and to
prohibit the use of such Proprietary Information for competitive purposes
against the Receiving Party or its Affiliates or products.

11.4



Entire Agreement; Amendments.  This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof and thereof and
supersedes all previous negotiations, agreements and commitments with respect
thereto.  This Agreement shall not be amended or modified in any manner except
by a written instrument signed by duly authorized officers or representatives of
each of the Parties.

11.5



Governing Law.  Any claim or controversy relating in any way to this Agreement
shall be governed by and interpreted exclusively in accordance with the laws of
the



-  40  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



State of New York and the patent laws of the United States, without regard to
the conflicts of law principles thereof.

11.6



Dispute Resolution.

(a)



The Parties shall negotiate in good faith and use reasonable efforts to settle
any dispute, controversy or claim arising from or related to this Agreement or
the breach thereof.  If the Parties do not fully settle, and a Party wishes to
pursue the matter, each such dispute, controversy or claim that is not an
Excluded Claim shall be finally resolved by binding arbitration in accordance
with the Commercial Arbitration Rules and Supplementary Procedures for Large
Complex Disputes of the American Arbitration Association (“AAA”), and judgment
on the arbitration award may be entered in any court having jurisdiction
thereof.

(b)



The arbitration shall be conducted by a panel of three persons experienced in
the pharmaceutical business.  Within [*] days after initiation of arbitration,
each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within [*] days of
their appointment.  If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be appointed
by the AAA.  The Parties shall not be obligated to select arbitrators from the
AAA panel of arbitrators.  The place of arbitration shall be New York, New York,
and all proceedings and communications shall be in English.

(c)



Either Party may apply to the arbitrators for interim injunctive relief until
the arbitration award is rendered or the controversy is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award.  The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages.  Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.

(d)



Except to the extent necessary to confirm an award or as may be required by
Applicable Law, neither a Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties.  In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the



-  41  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



dispute, controversy or claim would be barred by the applicable New York statute
of limitations.

(e)



The Parties agree that, in the event of a good faith dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination.  The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the dispute shall be refunded
if an arbitrator or court determines that such payments are not due.

(f)



As used in this Section, the term “Excluded Claim” shall mean a dispute,
controversy or claim that concerns (i) the validity or infringement of a patent,
trademark or copyright; (ii) any antitrust, anti-monopoly or competition law or
regulation, whether or not statutory; or (iii) any disclosure in violation of
Section 8 or misuse of or misappropriation of Confidential Information of the
disclosing Party.

11.7



Partial Illegality.  If any provision of this Agreement or the application
thereof to any Party or circumstances shall be declared void, illegal or
unenforceable, the remainder of this Agreement shall be valid and enforceable to
the extent permitted by Applicable Laws.  In such event, the Parties shall use
their commercially reasonable efforts to replace the invalid or unenforceable
provision by a provision that, to the extent permitted by the Applicable Laws,
achieves the purposes intended under the invalid or unenforceable
provision.  Any deviation by any Party from the terms and provisions of this
Agreement in order to comply with Applicable Laws shall not be considered a
breach of this Agreement.

11.8



Waiver of Compliance.  No provision of this Agreement shall be waived by any
act, omission or knowledge of a Party or its agents or employees, except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party, which waiver shall be effective only
with respect to the specific obligation and instance described therein.

11.9



Notices.  All notices and other communications in connection with this Agreement
shall be in writing and addressed as stated below (or as subsequently designated
by due notice hereunder) and sent by (a) email, in which case it shall be
effective one Business Day after the Business Day of email transmission,
(b) registered or certified mail, in which case it shall be effective on the
fifth Business Day after posting, or (c) FedEx or similar express courier
service for delivery on the following Business Day, in which case it shall be
effective on such following Business Day.



-  42  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

th Street – Suite 600

 

 

dan.boeglin@faegrebd.com

 

 

To Endocyte:

Endocyte, Inc.

3000 Kent Avenue, Suite A1-100

West Lafayette, IN 47906

Attention:  Chief Financial Officer

Email: mandriole@endocyte.com

 

with a copy to:

 

Faegre Baker Daniels LLP

600 East 96th Street – Suite 600

Indianapolis, IN  46240

Attention:  Daniel L. Boeglin

Email: dan.boeglin@faegrebd.com

 

To ABX:

ABX, GmbH

Heinrich-Glaeser-Strasse 10-14

D-01454 Radeberg, Germany

Attention:  Dr. Peter Moll

Email:  moll@abx.de

 

 

with a copy to:

 

Foley & Lardner LLP

111 Huntington Avenue, Suite 2500

Boston, MA 02199

Attention:  Gabor Garai

Email:  ggarai@foley.com

 

11.10



Counterparts; Electronic or Facsimile Transmission.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.  This
Agreement may be delivered by one or both Parties by facsimile or electronic
transmission with the same effect as if delivered personally.

11.11



Further Assurances.  From time to time, as and when requested by any Party, the
other Party shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further actions as such other Party may reasonably deem necessary or
desirable to carry out the intentions of the Parties embodied in this Agreement.

11.12



Jointly Prepared.  This Agreement has been prepared jointly and shall not be
strictly construed against either Party.



-  43  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



11.13



Assignment.  A Party shall not have the right to assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, except that (a) either Party shall have the right to assign this
Agreement to an Affiliate or the acquiror in connection with a Change of Control
of such Party, so long as such acquiror affirmatively assumes, in writing, all
obligations of such Party, and (b) Endocyte may transfer any and all of its
rights to a sublicensee as provided by this Agreement.  For the avoidance of
doubt, a Change of Control that is encompassed under clauses (b) or (c) of the
definition of a “Change of Control” set forth herein shall not constitute a
deemed assignment of this Agreement.  Any assignment not in accordance with this
Section shall be void.

11.14



Relationship of Parties.  Each Party to this Agreement is an independent
contractor.  Employees and agents of one Party are not employees or agents of
the other Party, shall not hold themselves out as such, and shall not have any
authority or power to bind the other Party to any contract or other obligation.

11.15



Third-Party Beneficiaries.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Parties hereto and their respective
successors, assigns and Affiliates.

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURE PAGE FOLLOWS]

 

 



-  44  -

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



[Signature Page to Development and License Agreement]

The Parties have executed this Agreement as of the Effective Date to evidence
their agreement to the terms and provisions set forth herein.

 

 

 

 

ENDOCYTE, INC.

 

 

 

 

 

 

 

By:

/s/ Mike Sherman

 

 

 

 

Name:

Mike Sherman

 

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

ABX advanced biochemical compounds – Biomedizinische Forschungsreagenzien GmbH

 

 

 

 

 

 

 

By:

/s/ Peter Moll

 

 

 

 

Name:

Peter Moll

 

 

 

 

Title:

Geschäfts Führer

 

 

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Exhibit A
Definitions

“AAA” has the meaning set forth in Section 11.6(a).

“ABX” has the meaning set forth in the opening paragraph.

“ABX Competitive Agent” means any Competitive Agent that is Developed, acquired
or in-licensed by ABX.

“ABX Indemnitee” has the meaning set forth in Section 9.1.

“Acquirer” means the acquirer of or successor to a Party in connection with a
Change of Control of such Party, together with the Affiliates of such acquirer
or successor (other than the acquired Party and its pre-acquisition Affiliates).

“Acquirer Competitive Agent” means any Competitive Agent that is Developed,
acquired or in-licensed by an Acquirer of Endocyte.

“Act” means, as applicable, the United States Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 301 et seq., and/or the Public Health Research Act, 42 U.S.C.
§§ 262 et seq., as such may be amended from time to time.

“Adverse Experience” has the meaning set forth in Section 4.4(a).

“Advisory Council” has the meaning set forth in Section 3.1(f).

“Affiliate” means a parent, subsidiary or sister company of a Party, and for
this purpose, (a) “parent” means any corporation or business entity that owns,
directly or indirectly, a majority of the Party’s voting stock or comparable
equity securities, (b) “subsidiary” means any corporation or business entity of
which the Party owns, directly or indirectly, a majority of the voting stock or
comparable equity securities, and (c) “sister company” means any corporation or
business entity of which a parent owns, directly or indirectly, a majority of
the voting stock or comparable equity securities.

“Agreement” has the meaning set forth in the opening paragraph.

“Applicable Laws” means all applicable laws, ordinances, rules and regulations
of any kind whatsoever of any Governmental Entity or Regulatory Authority.

“Application for Marketing Authorization” means, with respect to the Product in
any country or region, an application or set of applications filed with the
applicable Regulatory





A-1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Authority to make and sell Product commercially in such country or region,
comprising an NDA in the United States and an application comparable to an NDA
in any other country or region.

“Bankruptcy Code” means, collectively, Section 365(n) of the United States
Bankruptcy Code and all applicable foreign equivalents.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
remain closed.

“Change of Control” means with respect to a Party:  (a) the sale, directly or
indirectly, of all or substantially all of such Party’s assets or business
relating to this Agreement; (b) a merger, reorganization or consolidation
involving such Party in which the voting securities of such Party outstanding
immediately prior thereto cease to represent at least 50% of the combined voting
power of the surviving entity immediately after such merger, reorganization or
consolidation; or (c) a Person or group of Persons acting in concert acquire,
directly or indirectly (including through the acquisition of control of a parent
company), more than 50% of the voting equity securities or management control of
such Party.

“Claim” has the meaning set forth in Section 9.1.

“Clinical Database” means the database maintained or utilized by ABX comprising
data, information and documents (whether in written, electronic or other form)
generated by either conducting or analyzing clinical studies (including
investigator initiated studies) in respect of the Compound or Product, including
raw data, study data, study reports, filings, notices, books, records and the
like.

“Clinical Trial” means a clinical study of the Product involving the
administration of Product to patients for any indication.

“CMO” has the meaning set forth in Section 4.3.

“Combination Product” means a Product comprising the Compound in combination
with one or more other active ingredients that are not covered by a Valid Patent
Claim.  All references to Product in this Agreement shall be deemed to include
Combination Product.

“Commercialize” means all activities directed to the offering for sale and sale
of the Product, both before (to the extent permitted by Applicable Law) and
after Marketing Authorization, including promotion, marketing and distribution.

“Commercially Reasonable Efforts” means that effort [*] with respect to its own
products of similar strategic importance and commercial potential, taking into
account all relevant factors that impact the Party’s decisions as to resource
allocation for its products, such as intellectual





A-2

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



property position, regulatory risk, safety and efficacy, product reliability and
performance, the competitive environment, reimbursement status, product life
cycle and product profitability.  Notwithstanding the foregoing, with respect to
Endocyte, the preceding sentence shall be construed as if the phrase “products
of similar strategic importance and commercial potential” were replaced with the
phrase “products of primary strategic importance and commercial potential” until
the earlier of (a) the occurrence of any Material Adverse Event or (b)
achievement of the Endocyte Investment Milestone. For purposes of clarity,
Commercially Reasonable Efforts will be determined on a country-by-country basis
within the Territory, and it is anticipated that the level of effort may be
different for different countries and may change over time, reflecting changes
in the status of the Product and the country(ies) involved.

“Common Stock” has the meaning set forth in Section 7.4(a).

“Competing Acquirer” means an Acquirer who, prior to the Change of Control, owns
or holds exclusive rights to Commercialize in a Major Market an  [*] that such
Acquirer is [*]; provided, however, that if such Acquirer agrees [*].

 “Competitive Agent” means [*] and other than a Non-Competitive Agent.

“Compound” means any compound encompassed within the scope of the claims of
published patent application WO 2015/055318, whether or not claims covering such
compounds ultimately issue in any particular jurisdiction, including PSMA-617 in
both labeled and unlabeled forms.

“Confidential Information” has the meaning set forth in Section 8.2.

“Controlled” means, with respect to Patent Rights and Know-How, the possession
of the right to license, sublicense, provide and disclose such Patent Rights and
Know-How as contemplated hereby without violating the terms of any agreement or
arrangement with any Third Party (including the Principal Licensor)  and without
violating any Applicable Laws.

“Covered Claim” has the meaning set forth in Section 9.3.

“Damages” has the meaning set forth in Section 9.1.

“Delegated IP Rights” has the meaning set forth in Section 5.12.

“Develop” means all of the clinical and non-clinical activities involved in
obtaining any Regulatory Approval of the Product in any jurisdiction, including
formulation development,





A-3

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



clinical study design and execution, Regulatory Filings and affairs, and all
Manufacturing activities in support the foregoing, but expressly excluding
activities described in the definition of “Commercialize.”

“Development and Commercialization Costs” means all external costs and expenses
incurred by Endocyte to Develop and Commercialize the Compound and Product in
accordance with the Development Plan, and for this purpose external costs and
expenses shall be calculated based on actual amounts paid to Third Parties for
Development and Commercialization services, materials and support and to ABX (or
its Affiliates) for supplies of Compound and Product pursuant to the Supply
Agreement.

“Development Plan” means the plan for Development of the Compound and Product in
mCRPC in the Territory, including all Clinical Trials required to confirm the
clinical efficacy, tolerability and dosing regimen of the Product.

“Effective Date” has the meaning set forth in the opening paragraph.

“EMA” means the European Medicines Agency and any successor Regulatory Authority
having substantially the same function.

“Endocyte” has the meaning set forth in the opening paragraph.

“Endocyte Background IP” means all Patent Rights and Know-How that (a) are owned
or Controlled by Endocyte and (b) were developed outside the Program.  For
clarity, all Patent Rights and Know-How owned or Controlled by Endocyte as of
the Effective Date constitute Endocyte Background IP.

“Endocyte Competitive Agent” means any Competitive Agent that is Developed,
acquired or in-licensed by Endocyte.

“Endocyte Indemnitee” has the meaning set forth in Section 9.2.

“Endocyte Investment Milestone” means Endocyte’s expenditure of $[*] in
Development and Commercialization Costs.

“Endocyte Negotiation Notice” has the meaning set forth in Section 1.7.

“Endocyte Negotiation Period” has the meaning set forth in Section 1.7.

“Endocyte Payments” has the meaning set forth in Section 2.7(a).





A-4

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Endocyte Program Know-How” means all Know-How that (a)  is owned or Controlled
by Endocyte, (b)  was developed in the course of the Program, and (c)  has been
applied and found necessary or useful by Endocyte in the conduct of the
Program.  For clarity, Endocyte Program Know-How does not include any Endocyte
Background IP.

“European Union” or “EU” means the member states of the European Union as then
constituted.

“Excluded Claim” has the meaning set forth in Section 11.6(f).

“FDA” means the United States Food and Drug Administration and any successor
Regulatory Authority having substantially the same function.

“Field” means all medical applications.

“First Commercial Sale” means, with respect to any country, the first commercial
sale of Product on an arms’ length basis to a Third Party in such country
following receipt of Marketing Authorization in such country.  For avoidance of
doubt, sales for purposes of test marketing, sampling, promotion, Clinical
Trials or compassionate use shall not constitute a First Commercial Sale.

“Force Majeure” means any war, revolution, civil commotion, act of terrorism,
blockade, embargo, strike, scarcity of raw materials, flood, earthquake, change
in Applicable Law or other event that is beyond the reasonable control of the
Party affected.

“Generic Drug” means a drug product whose active pharmaceutical ingredient is
not a new chemical entity (as defined in 21 CFR 314.108(a)).

“Governmental Entity” means any (a) U.S. federal, state, local or municipal
government or non-U.S. government or subdivision thereof; (b) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, instrumentality or entity and any court or other
tribunal); (c) multi-national organization or body; or (d) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power.

“HSR Act” has the meaning set forth in the recitals to this Agreement.

“HSR Filing Fee” has the meaning set forth in the recitals to this Agreement.

“IND” means (a)  an Investigational New Drug Application as defined by the Act
and the regulations promulgated thereunder or any successor application or
procedure, and including all





A-5

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



supplements and amendments thereto, and (b)  any counterpart of the foregoing in
any other country in the Territory.

“Insolvency Event” means that the Party has (a) commenced a voluntary proceeding
under any insolvency law, or (b) had an involuntary proceeding commenced against
it under any insolvency law which has continued undismissed or unstayed for [*]
consecutive days, or (c) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, or (d) made an assignment
for the benefit of creditors, or (e) had an order for relief entered with
respect to it by a court of competent jurisdiction under any insolvency
law.  For purposes hereof, the term “insolvency law” means any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect.

“Know-How” means proprietary data, information and materials (whether patentable
or not) related to a product or technology or to its manufacture, formulation or
use, including (a) ideas, discoveries, inventions and trade secrets;  (b)
 pharmaceutical, chemical and biological materials, components and compositions;
 (c) tests, assays, techniques, data, methods, procedures, formulas and
processes;  (d) drawings, plans, designs, diagrams, sketches, records,
specifications and other documents containing or relating to such data,
information or materials; and (e) business processes, regulatory strategies,
pricing data or information, sales data or information, marketing data or
information, manufacturing and quality control data or information, market
research, or any similar items.

“Licensed Know-How” means all Know-How that is related to the Compound or
Product and Controlled by ABX (or any of its Affiliates) at any time during the
Term.

“Licensed Patent Rights” means all Patent Rights that (a) claim, cover or relate
to the Compound (including any salts, polymorphs, cocrystals, amorphous forms
and dispersions, or other solid forms thereof) or Product or the manufacture,
formulation, method of treatment or use of the Compound or Product and (b) are
Controlled by ABX (or any of its Affiliates) at any time during the Term,
including the Patent Rights listed on Schedule B.

“mCRPC” means metastatic castration-resistant prostate cancer.

“mCRPC Agent” means any compound or pharmaceutical agent, in any formulation,
combination or method of delivery, designed to treat mCRPC, excluding Generic
Drugs.

“Major Market” means [*].

“Manufacture” means all of the operations to make, test, release, package,
store, label and ship the Compound or Product, including (a) the receipt,
handling and storage of the active pharmaceutical ingredients and other raw
materials; (b) the processing, manufacturing, packaging,





A-6

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



labeling, storing and shipping of the Product; and (c) the quality assurance and
quality control testing (including release) of the Compound or Product.

“Marketing Authorization” means, with respect to the Product in any country or
region, approval by the applicable Regulatory Authority of an Application for
Marketing Authorization for the Product in such country or region.

“Material Adverse Event” means any event, condition or circumstance that is
reasonably likely to have a material adverse effect on the commercial potential
of the Product in the United States.

“NDA” means a New Drug Application for Regulatory Approval of a pharmaceutical
product filed with the FDA pursuant to 21 U.S.C. Section 357 and 21 C.F.R.
Section 314, or any successor regulatory scheme.

“Net End Selling Price” means the end selling price minus (a) granted and
separately posted rebates or discounts, (b) any levied sales, value added or
other taxes, (c) customs duties and insurance premiums, and (d) compulsory
discounts.

“Net Sales” means the Net End Selling Price of the Product (or, if applicable,
the Royalty-Bearing Competitive Agent) sold by Endocyte or any of its Related
Parties to the first Third Party, after deducting a lump sum of [*]% of the Net
End Selling Price for transport costs, unless the transport costs are posted
separately on the invoice to the customer or were paid by him otherwise;
however, the total deduction for transport costs may not exceed [*]% of the Net
End Selling Price.

With respect to sales of Combination Products, Net Sales shall be calculated on
the basis of the relative average Net End Selling Prices of each of the
Product(s) containing the same strength of Compound sold without other active
ingredients and included in such Combination Products.  In the event that
Product is sold only as a Combination Product, Net Sales shall be calculated on
the basis of the Net End Selling Price of the Combination Product multiplied by
a fraction, the numerator of which shall be the inventory cost of Compound in
the Product and the denominator of which shall be the inventory cost of all of
the active ingredients in the Combination Product.  Inventory cost shall be
determined in accordance with Endocyte’s regular accounting methods,
consistently applied.  The deductions set forth above will be applied in
calculating Net Sales for a Combination Product.  In the event that Product is
sold only as a Combination Product and either Party reasonably believes that the
calculation set forth in this Paragraph does not fairly reflect the value of the
Product relative to the other active ingredients in the Combination Product, the
Parties shall negotiate, in good faith, other means of calculating Net Sales
with respect to Combination Products.

“Non-Competing Acquirer” means an Acquirer other than a Competing Acquirer.





A-7

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Non-Competitive Agent” means any compound or pharmaceutical agent that either
(a) is a Generic Drug or (b) acts through [*] or through [*].

“Notice Party” has the meaning set forth in Section 11.3.

“Parties” has the meaning set forth in the opening paragraph.

“Patent Rights” means United States and foreign patents and patent applications,
including (a) certificates of invention and applications therefor; and (b)
divisionals, continuations, continuations-in-part, reissues, renewals,
substitutions, registrations, re-examinations, revalidations, extensions,
supplementary protection certificates, and the like of any of the foregoing.

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any Governmental Entity, or any other
entity or organization.

“Phase II Clinical Trial” means a Clinical Trial in any country or countries
that would satisfy the requirements of 21 CFR 312.21(b).

“Post-Grant Proceeding” means, with respect to any Licensed Patent Rights, any
request for, or filing or declaration of, any interference, opposition,
post-grant review, inter-partes review, reexamination, supplemental examination
or reissue thereof.

“Preferred Stock” has the meaning set forth in Section 7.4(a).

“Pricing Approval” means the formal approval or determination by the applicable
Regulatory Authority of the pricing or reimbursement for a pharmaceutical
product.

“Principal License Adverse Event” means any change or modification to any
license granted to ABX by the Principal Licensor under the Principal License
Agreement, which change or modification would adversely affect the Sublicensed
Rights.  For the avoidance of doubt, any termination, reduction in scope, or
conversion from exclusive to non-exclusive, whether in whole or in part, would
adversely affect the Sublicensed Rights.  Notwithstanding the foregoing, any
change or modification that was either consented to in writing by Endocyte or
directly caused by Endocyte’s material breach of this Agreement shall not be
deemed to constitute a Principal License Adverse Event.

“Principal License Addendum” means the Addendum (including a declaration of
approval) relating to the Principal License Agreement, executed on September
27/28, 2017, between ABX and the Principal Licensor.





A-8

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Principal License Agreement” means the License Agreement relating to the Patent
Rights listed on Schedule B,  executed in June/July 2017, between ABX and the
Principal Licensor,  as amended by the Principal License Addendum, and including
any other amendments, restatements, side letters or other modifications thereof
or supplements thereto.

“Principal Licensor” means, collectively, Deutsches Krebsforschungszentrum and
Universitätsklinikum Heidelberg, the joint licensors under the Principal License
Agreement.

“Product” means any pharmaceutical or biological preparation containing or
comprising Compound in any formulation, combination or method of delivery, for
sale by prescription, over-the-counter or otherwise, whether commercially or for
use in any Clinical Trial.

“Product Lifecycle Minimum Royalties” has the meaning set forth in Section
2.4(c).

“Product Trademarks” has the meaning set forth in Section 5.7.

“Program” means the Development and Commercialization of the Compound and
Product as contemplated by this Agreement.

“Program IP” means all inventions or other Know-How generated in the course of
the Program, and all Patent Rights claiming or covering such inventions or other
Know-How.  For clarity, Program IP does not include any Endocyte Background IP.

“Proprietary Information” means a Party’s trade secrets, Know-How, business
plans, manufacturing processes, clinical strategies, product specifications,
scientific data, market analyses, formulae, designs, training manuals and other
non‑public information (whether business, financial, commercial, scientific,
clinical, regulatory or otherwise) that the Party treats as proprietary and uses
commercially reasonable efforts to protect.

“Prosecute” means (a) to prepare and file patent applications, including ex
parte re-examinations or re-issues thereof, and represent applicant(s) or
assignee(s) before relevant patent offices or other relevant authorities during
examination, ex parte re-examination and re-issue thereof, or in appeal
processes of any of the foregoing, or any equivalent ex parte proceedings, (b)
to secure the grant of any patents arising from such patent applications, (c) to
maintain in force any issued patents (including through payment of any relevant
maintenance fees), and (d) to make all decisions with regard to any of the
foregoing activities, including extensions and/or adjustments of patent term. 
“Prosecution” has a corresponding meaning.

“PSMA-617” means the compound whose structure is described in Schedule A.

“Receiving Party” has the meaning set forth in Section 11.3.





A-9

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Regulatory Approval” means, with respect to any country or region in the
Territory, any approval, product and establishment license, registration or
authorization of any Regulatory Authority required for the Manufacture, use,
storage, importation, exportation, transport, distribution or sale of the
Product in such country or region (including all Pricing Approvals even if not
legally required to sell Product in a country).

“Regulatory Authority” means any applicable government regulatory authority
involved in granting approvals for the manufacturing, marketing, reimbursement
and/or pricing of Compound or Product in the Territory (including the FDA in the
United States and the EMA in the European Union).

“Regulatory Filings” means all applications, dossiers, notifications, requests
and other documents that may be filed with a Regulatory Authority seeking
approval to engage in Development, Manufacturing or Commercialization activities
with respect to the Compound or Product or seeking any regulatory designation or
status with respect to the Compound or Product, as well as all supplements and
amendments to the foregoing.

“Related Party” means each of Endocyte, its Affiliates, and their respective
sublicensees (which term does not include distributors), as applicable.

“Right of Reference” means, with respect to any data or information, the right
and authority to rely upon and otherwise use such data or information for the
purpose of applying for, obtaining and maintaining Marketing Authorizations.

“Rights Agreement” has the meaning set forth in Section 2.1(c).

“Royalty-Bearing Competitive Agent” has the meaning set forth in Section 2.4(b).

“Royalty Term” means, with respect to each country in which the Product is sold,
the period that (a) begins on the date of First Commercial Sale of Product in
such country and (b) ends on the date of expiration of the last-to-expire Valid
Patent Claim corresponding to the Product in such country.

“Rule 144” has the meaning set forth in Section 7.3(e).

“SEC” has the meaning set forth in Section 7.3(b).

“SEC Reports” has the meaning set forth in Section 7.4(c).

“Securities Act” has the meaning set forth in Section 7.3(b).

“Shares” has the meaning set forth in Section 2.1(a).





A-10

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Sublicensed Rights” means the Patent Rights licensed by the Principal Licensor
to ABX pursuant to the Principal License Agreement and, in turn, sublicensed by
ABX to Endocyte pursuant to this Agreement.

“Successor Manufacturer” has the meaning set forth in Section 4.3.

“Supply Agreement” has the meaning set forth in Section 4.1(a).

“Tax” has the meaning set forth in Section 2.7(a).

“Tax Authority” has the meaning set forth in Section 2.7(a).

“Term” has the meaning set forth in Section 10.1.

“Termination for Cause” means a termination following or in connection with a
Material Adverse Event.

“Termination for Convenience” means a termination in the absence of a Material
Adverse Event.

“Territory” means the entire world.

“Third Party” means Persons other than Endocyte and its Related Parties, or ABX
and its Affiliates.

“Unblocking License”  has the meaning set forth in Section 1.3.

“United States” or “US” means the United States of America.

“Upfront Payment” has the meaning set forth in Section 2.2.

“US GAAP” means the generally accepted accounting principles in the United
States established by the Financial Accounting Standards Board, consistently
applied.

“Valid Patent Claim” means a claim of an issued and unexpired patent (or of a
pending patent so long as such claim has not been pending for more than ten
years) included within the Licensed Patent Rights directed specifically to the
Compound as a composition of matter, which claim has not been (a) revoked or
held unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction (which decision is not appealable or has not
been appealed within the time allowed for appeal), or (b) disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.

“Warrant Shares” has the meaning set forth in Section 2.1(b).

“Warrants” has the meaning set forth in Section 2.1(b).

 



A-11

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Exhibit B


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE OR OTHER SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED OR ASSIGNED EXCEPT (i) PURSUANT TO REGISTRATIONS THEREOF UNDER SUCH
LAWS, OR (ii) IF, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO ENDOCYTE,
INC., THE PROPOSED TRANSFER MAY BE EFFECTED IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS WITHOUT SUCH REGISTRATIONS.

ENDOCYTE, INC.

WARRANT TO PURCHASE SHARES OF COMMON STOCK

This certifies that, for value received, ABX advanced biochemical compounds –
Biomedizinische Forschungsreagenzien GmbH, a company organized under the laws of
Germany (“Holder”), is entitled to subscribe for the number of shares of the
Common Stock (as defined below) of Endocyte, Inc., a Delaware corporation (the
“Company”), set forth in Section 4 hereto, as may be adjusted from time to time
as provided herein.

1.Certain Definitions.  As used in this Warrant:

(a)“Common Stock” means the Common Stock, $0.001 par value, of the Company.

(b)“Issuance Date” means September 29, 2017.

(c)“Warrant” means this Warrant to purchase shares of Common Stock.

(d)“Warrant Shares” means the number of shares of Common Stock subject to this
Warrant as set forth in Section 4 hereto.

2.Term.  This Warrant is exercisable, subject to the other terms and conditions
specified herein, at any time on or after the Issuance Date and before [December
31, 2017] [September 29, 2027] (the “Expiration Date”).  On the Expiration Date,
this Warrant and all rights and obligations hereunder shall automatically
terminate and shall be of no further force and effect.





1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



3.Warrant Holders. This Warrant is one of two warrants issued by the Company
pursuant to that certain Development and License Agreement (the “License
Agreement”), dated of even date herewith, by and between the Company and Holder,
of like tenor, except as to the number of shares of Common Stock subject thereto
and the Expiration Date thereof. Holders of such warrants, including their
successors and permitted assigns with respect to all or any portion thereof, are
collectively referred to herein as the “Warrant Holders.”

4.Number of Warrant Shares; Warrant Price.  Holder is entitled to purchase up to
[3,278,000] [722,000] shares of the Common Stock at a price of $1.39 per share
(“Warrant Price”), subject to adjustment as provided herein. 

5.Certain Adjustments.  The number and type of securities purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events, as follows:

(a)Reclassification or Merger.  In case of any reclassification, change or
conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), the Company, or
such successor or purchasing corporation, as the case may be, shall duly execute
and deliver to Holder a new warrant (in form and substance reasonably
satisfactory to Holder), so that Holder shall have the right to receive, at a
total purchase price not to exceed that payable upon the full exercise of this
Warrant, and in lieu of the shares of Common Stock theretofore issuable upon
exercise of this Warrant, the kind and number of shares of capital stock, other
securities, money and property receivable upon that reclassification, change or
merger by a holder of the number of shares of Common Stock then purchasable
under this Warrant.  That new warrant shall provide for adjustments as nearly
equivalent as may be practicable to the adjustments provided for in this Section
5.  The provisions of this subsection (a) shall similarly apply to successive
reclassifications, changes and mergers.  In case of any merger, consolidation or
similar transaction of the Company pursuant to which the holders of outstanding
securities of the Company before such transaction own less than 20% of the
outstanding securities of the Company after such transaction (a “Transaction”),
if the Warrant Price is less than the per share consideration to be received by
the holders of the securities into which this Warrant is exercisable in
connection with such Transaction, the board of directors of the Company (the





2

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



“Board”) may deem this Warrant to be automatically exercised; upon such deemed
exercise, Holder shall participate in such Transaction as a holder of the
securities into which this Warrant is exercisable on the same terms as other
holders of the same class of securities of the Company, but Holder’s aggregate
consideration received in any such Transaction shall be reduced by the aggregate
Warrant Price then in effect for the Warrant Shares purchasable hereunder as of
such Transaction.  In case of any Transaction in which the Warrant Price is
equal to or more than the per share consideration to be received by the holders
of the securities into which this Warrant is exercisable in connection with such
Transaction, the Company shall have the option, at its sole discretion, to
redeem this Warrant at a price (the “Warrant Redemption Price”) equal to the
Black Scholes Value of the Warrant Shares purchasable hereunder as of such
Transaction.  Upon the Company’s payment in cash to Holder of the aggregate
Warrant Redemption Price for the Warrant Shares purchasable hereunder as of such
Transaction, this Warrant shall be surrendered by Holder to the Company and
shall be deemed canceled.  The “Black Scholes Value” shall be determined by the
Company by use of the “Black Scholes Option Pricing Model” using the criteria
set forth below:

(i) Remaining Term:Number of calendar days from date of public announcement of
the Transaction until the last date on which this Warrant may be exercised.

(ii) Interest Rate: A risk-free interest rate corresponding to the US$
LIBOR/Swap rate for a period equal to the Remaining Term.

(iii) Volatility:  If the first public announcement of the Transaction is made
at or prior to 4:00 p.m., New York City time, the arithmetic mean of the
historical volatility for the 10, 30 and 50 Trading Day periods ending on the
date of such first public announcement, obtained from the HVT or similar
function on Bloomberg. If the first public announcement of the Transaction is
made after 4:00 p.m., New York City time, the arithmetic mean of the historical
volatility for the 10, 30 and 50 Trading Day periods ending on the next
succeeding Trading Day following the date of such first public announcement,
obtained from the HVT or similar function on Bloomberg.

(iv) Stock Price: The greater of (A) the closing price of the Common Stock on
NASDAQ, or, if that is not the principal trading market for the Common Stock,
such principal market on which the Common Stock is traded or listed (the
“Closing Market Price”) on the trading day immediately preceding the date on
which the Transaction is consummated, (B) the first Closing Market Price
following the first public announcement of the Transaction, or (C) the Closing
Market Price as of the date immediately preceding the first public announcement
of the Transaction.





3

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(v) Dividends: Zero.

(vi) Strike Price: The Warrant Price (as defined in Section 4).

(b)Subdivision or Combination of Shares.  If at any time while this Warrant
remains outstanding and unexpired, the Company subdivides or combines its
outstanding Common Stock, the Warrant Price shall be proportionately decreased
in the case of a subdivision or increased in the case of a combination,
effective at the close of business on the date the subdivision or combination
becomes effective.  The number of Warrant Shares shall be adjusted as set forth
in paragraph (d) of this Section 5.

(c)Share Dividends.  If at any time while this Warrant is outstanding and
unexpired, the Company pays a dividend with respect to shares of Common Stock
payable in shares of Common Stock (except any distribution specifically provided
for in the foregoing subparagraphs (a) and (b)), then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive that dividend, to that price determined by multiplying the Warrant Price
in effect immediately prior to the date of determination by a fraction, (i) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to the dividend, and (ii) the denominator of which
shall be the total number of shares of Common Stock outstanding immediately
after the dividend.  The number of Warrant Shares shall be adjusted as set forth
in paragraph (d) of this Section 5.

(d)Adjustment of Number of Shares.  Upon each adjustment in the Warrant Price
pursuant to this Section 5, the number of Warrant Shares purchasable hereunder
shall be adjusted, to the nearest whole share, to the product obtained by
multiplying the number of Warrant Shares purchasable immediately prior to the
adjustment in the Warrant Price by a fraction, (i) the numerator of which shall
be the Warrant Price immediately prior to the adjustment and (ii) the
denominator of which shall be the Warrant Price immediately thereafter.

Whenever the Warrant Price or the number of Warrant Shares purchasable hereunder
is adjusted pursuant to this Section 5, the Company shall prepare a certificate
signed by a duly authorized officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which the adjustment was calculated, and the Warrant Price and the number of
Warrant Shares purchasable hereunder after giving effect to the adjustment, and
shall cause a copy of the certificate to be delivered to Holder.

6.Exercise of Warrant.





4

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(a)This Warrant may be exercised, in whole or in part, at any time before the
Expiration Date, subject to the terms and conditions herein, by presentation and
surrender of this Warrant, the notice of exercise form attached hereto as
Exhibit A duly completed and executed, and payment of the aggregate Warrant
Price then in effect for the Warrant Shares to be acquired to the Company at its
principal office. A facsimile signature of the Holder on the notice of exercise
form shall be sufficient for purposes of exercising this Warrant.

(b)The Warrant Price may be paid in cash by check or wire transfer; provided
however, the Holder may, at its option, elect to exercise this Warrant, in whole
or in part, on a cashless basis, by surrendering this Warrant, with the notice
of exercise form attached hereto as Exhibit A duly completed and executed by or
on behalf of the Holder, and canceling a portion of this Warrant in payment of
the aggregate Warrant Price payable in respect of the number of Warrant Shares
purchased upon such exercise.  In the event of an exercise pursuant to this
subsection 6(b), the number of Warrant Shares issued to the Holder shall be
determined according to the following formula: 

X = Y(A-B)

A

Where:

X =      the number of Warrant Shares that shall be issued to the Holder;

Y =     the number of Warrant Shares for which this Warrant is being exercised
(which shall include both the number of Warrant Shares issued to the Holder and
the number of Warrant Shares subject to the portion of the Warrant being
cancelled in payment of the aggregate Warrant Price);

A =     the Fair Market Value (as defined below) of one share of Common Stock;
and

B =       the Warrant Price then in effect.

(c)The Fair Market Value per share of Common Stock shall be determined as
follows:





5

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(i)If the Common Stock is listed on a national securities exchange, the Nasdaq
Select Global Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Bulletin Board or another nationally recognized trading system as of the
applicable exercise date, the Fair Market Value per share of Common Stock shall
be deemed to be the reported closing sale price per share of Common Stock
thereon on the trading day immediately preceding such exercise date (provided
that if no such price is reported on such day, the Fair Market Value per share
of Common Stock shall be determined pursuant to clause (ii) below).

(ii)If the Common Stock is not listed on a national securities exchange, the
Nasdaq Select Global Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board or another nationally recognized trading system
as of the applicable exercise date, the Fair Market Value per share of Common
Stock shall be deemed to be the amount most recently determined by the Board to
represent the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company); and, upon request of the Holder, the Board (or a representative
thereof) shall, as promptly as reasonably practicable but in any event not later
than 10 days after such request, notify the Holder of the Fair Market Value per
share of Common Stock and furnish the Holder with reasonable documentation of
the Board’s determination of such Fair Market Value.  Notwithstanding the
foregoing, if the Board has not made such a determination within the three-month
period prior to the applicable exercise date, then (A) the Board shall make, and
shall provide or cause to be provided to the Holder notice of, a determination
of the Fair Market Value per share of the Common Stock within 15 days of a
request by the Holder that it do so, and (B) the exercise of this Warrant
pursuant to subsection 6(b) shall be delayed until such determination is made
and notice thereof is provided to the Holder.

(d)Holder shall be deemed to become Holder of record of the number of Warrant
Shares issuable upon exercise (and the Warrant Shares shall be deemed to have
been issued) immediately before the close of business on the date or dates on
which this Warrant is exercised in compliance with this Section 6 (or if any
such date is a non-business day, on the next succeeding business day).  If this
Warrant is exercised, certificates or book entry notations for the Warrant
Shares shall be delivered to Holder as soon as practicable.  Unless this Warrant
has been fully exercised or expired, a new Warrant representing the portion of
the Warrant Shares with respect to which this Warrant was not exercised also
shall be issued to Holder of this Warrant as soon as possible and in any event
within ten days after the exercise.





6

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



7.Warrant Shares Fully Paid; Reservation of Common Stock.  All Warrant Shares
will, upon issuance, be fully paid and nonassessable and free from any and all
taxes, liens and charges with respect to the issue thereof (other than those
incurred by Holder of the Warrant Shares).  During the term of this Warrant, the
Company at all times shall have authorized and reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of this Warrant.

8.No Impairment.  The Company will not, by amendment of its charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder against impairment. The Company shall not close
its books against the issuance of any Warrant Shares in any manner that
interferes with the timely exercise of this Warrant.

9.Fractional Shares.  No fractional Warrant Shares shall be issued in connection
with exercise hereunder, and the number of Warrant Shares available to be
acquired under this Warrant shall, if necessary, be rounded up to the nearest
whole number.

10.Compliance with Securities Laws; Disposition of Warrant or Warrant Shares.

(a)Compliance with Securities Laws.  Holder, by accepting this Warrant,
represents to the Company that this Warrant and the Warrant Shares to be issued
upon exercise hereof are being acquired for its own account for investment
purposes only and not with a view to distribution or resale, and that Holder
will not offer, sell or otherwise dispose of this Warrant or any Warrant Shares
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended (the “Act”), or any state or other securities laws;
provided, however, that the Holder shall retain the sole right to determine to
sell or transfer this Warrant or the Warrant Shares, subject to compliance with
all restrictions imposed by (i) the terms of this Warrant, (ii) the terms of the
Registration Rights Agreement, dated of even date herewith, by and among the
Company and the Holders set forth therein (the “Rights Agreement”), and (iii)
the Act and any applicable state or other securities laws.  This Warrant, any
Warrant subsequently issued to Holder, and all certificates representing the
Warrant Shares issued hereunder (unless registered under the Act and any
applicable state or other securities law) shall be stamped or imprinted with a
legend in substantially the following form:

[THIS WARRANT HAS] [THE SECURITIES EVIDENCED HEREBY HAVE] NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE OR OTHER SECURITIES
LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR ASSIGNED EXCEPT (i) PURSUANT
TO REGISTRATIONS THEREOF UNDER SUCH LAWS, OR (ii) IF, IN THE OPINION OF COUNSEL
REASONABLY SATISFACTORY TO ENDOCYTE, INC. THE PROPOSED TRANSFER MAY BE EFFECTED
IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS WITHOUT SUCH REGISTRATIONS.

 





7

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



In addition, in connection with the issuance of this Warrant, Holder
specifically represents to the Company by acceptance of this Warrant as follows:

(i)Holder has been provided the opportunity to ask questions and receive answers
concerning the Company and the transaction in which this Warrant is being issued
and to obtain any other information it deems necessary to verify the accuracy of
the information provided to it.  Holder is aware of the Company’s business
affairs and financial condition, including the Company’s filings with the U.S.
Securities and Exchange Commission (the “SEC”), and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire this Warrant. 

(ii)Holder understands that this Warrant and the Warrant Shares have not been
registered under the Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the accuracy of Holder’s
representations herein.

(iii)Holder further understands that this Warrant and the Warrant Shares must be
held indefinitely unless subsequently registered under the Act or unless an
exemption from registration is otherwise available.  In addition, Holder
understands that the certificate evidencing the Warrant Shares, when issued,
will be imprinted with a legend that prohibits the transfer of the Warrant
Shares unless they are registered or the Holder provides to the Company an
opinion of counsel that such registration is not required.

(iv)Holder is aware of the provisions of Rule 144 promulgated by the SEC under
the Act (“Rule 144”), which, in substance, permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of the issuer), in a non-public offering, subject
to the satisfaction of certain conditions, if applicable.





8

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(v)Holder understands that this Warrant and the Warrant Shares have not been
registered under any state’s or other jurisdiction’s securities laws and may not
be offered or sold without compliance with applicable securities laws, whether
through registration of the offer and sale of this Warrant or the Warrant Shares
or in reliance upon one or more exemptions from registration available under
state or other securities laws.

(viii)Holder is an “accredited investor” as defined in Rule 501 promulgated
under the Act and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks related to its
acquisition of this Warrant and the Warrant Shares.

(b)Disposition of Warrant or the Warrant Shares.  With respect to any offer,
sale or other disposition of this Warrant, or any of the Warrant Shares before
registration of the Warrant Shares, the then current Holder shall give written
notice to the Company prior thereto, describing briefly the manner of the offer,
sale and/or other disposition and if requested by the Company a written opinion
of Holder’s counsel reasonably satisfactory to the Company, to the effect that
the offer, sale or other disposition may be effected without registration or
qualification of this Warrant or the Warrant Shares under the Act as then in
effect and any federal, state or other securities laws then in effect.  The
opinion of Holder’s counsel shall also state whether under any applicable
securities law this Warrant or the Warrant Shares to be sold or otherwise
disposed of require any restrictive legend as to applicable restrictions on
transferability to ensure compliance with federal, state or other securities
laws.  Each certificate representing this Warrant or the Warrant Shares thus
transferred shall bear a legend as to the applicable restrictions on
transferability to ensure compliance with federal, state and other securities
laws, unless, in the opinion of counsel for the Company, a legend is not
required to ensure compliance with those laws.  The Company may issue
stop-transfer instructions to its transfer agent in connection with any such
restrictions.

11.Rights as Shareholders.  Holder shall not be entitled to vote or receive
dividends in connection with this Warrant or be deemed Holder of any of the
Warrant Shares, nor shall anything contained herein be construed to confer upon
Holder, as such, any of the rights of a shareholder of the Company, any right to
vote for the election of directors or upon any matter submitted to shareholders
at any meeting thereof, to receive notice of meetings, or to receive dividends
or subscription rights or otherwise, until this Warrant has been exercised and
the Warrant Shares have become deliverable, as provided herein. 

12.Notices of Record Date.  In the event:





9

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(a)the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any similar right; or

(b)of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any transfer of all or substantially all of the
assets of the Company; or

(c)of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company;

then, and in each such case, the Company will send or cause to be sent to the
Holder a notice specifying, as the case may be, (i) the record date for such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up.  Such notice shall be sent at least 10 days prior to the record date
or effective date for the event specified in such notice.

13.Amendment and Certain Waivers.  Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance, and either retroactively or prospectively) only with the
written consent of the Company and Warrant Holders who, at the time of such
amendment or waiver, collectively hold a majority in interest of the warrants
issued by the Company pursuant to the License Agreement.

14.Benefit of Parties.  All of the terms and conditions of this Warrant shall be
binding upon any corporation succeeding the Company by merger or consolidation,
all of the Company’s obligations relating to the Warrant Shares shall survive
the exercise and termination of this Warrant and all of the Company’s covenants
and agreements shall inure to the benefit of Holder’s successors and permitted
assigns.





10

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



15.Transfer of Warrant.  Holder shall not have the right to assign or transfer
this Warrant or any of its rights hereunder without the prior written consent of
the Company, except that Holder shall have the right to assign or transfer this
Warrant and all rights hereunder, in whole or in part, to (a) any affiliate of
Holder, (b) any employee of any affiliate of Holder or (c) one or more
immediately family members of Holder or any trust for the benefit of Holder or
one or more immediate family members of Holder.  As a condition precedent to any
assignment or transfer of this Warrant, in whole or in part, the transferee(s)
of the Warrant (or portion thereof) shall execute a counterpart signature page
to the Rights Agreement and become a party to the Rights Agreement as a “Holder”
for all purposes thereunder.  Subject to the foregoing, this Warrant and all
rights hereunder are transferable, in whole or in part, at the office or agency
of the Company by Holder in person or by duly authorized attorney, upon
surrender of this Warrant, together with the assignment form attached hereto as
Exhibit B duly completed and executed.  Upon any such permitted transfer, the
Company shall execute and deliver to the persons entitled thereto a new Warrant
or Warrants of like tenor and representing the right to purchase, in the
aggregate, the same number of Warrant Shares as this Warrant then entitles
Holder to purchase.  The term “Warrant” as used herein includes any such Warrant
or Warrants issued by the Company to any such transferee(s). 

16.Captions.  The captions of the sections of this Warrant are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any provision of this Warrant.

17.Governing Law; Choice of Forum.  The laws of the State of Delaware shall
govern all questions concerning the relative rights of the Company and the
Holder.  Delaware law shall govern the interpretation, construction and
enforcement of this Warrant, and all transactions contemplated hereby,
notwithstanding any state’s choice of law rules to the contrary. The parties
irrevocably consent to the exclusive jurisdiction of the state and federal
courts located in the State of Delaware, in any actions arising out of or
relating to this Warrant and waive any other venue to which any party might be
entitled by domicile or otherwise.

18.Notices.  All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Warrant shall be in
writing and delivery shall be deemed sufficient in all respects and to have been
duly given on the date of service if delivered personally or by facsimile
transmission if receipt is confirmed to the party to whom notice is to be given,
or on the third day after mailing if mailed by first-class mail, return receipt
requested, postage prepaid, and properly addressed to Holder at the address set
forth on the signature page of this Warrant and the Company at 3000 Kent Avenue,
Suite A1-100, West Lafayette, IN 47906, or to any other address as either party
may specify in writing.

19.Counterparts.  This Warrant may be executed and delivered in any number of
counterparts, by original signature, facsimile, e-mail or other electronic
means, all of which together will constitute one instrument.

[The remainder of this page has intentionally been left blank]

 

 



11

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized representative as of the Issuance Date.

 

 

 

 

ENDOCYTE, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and agreed:

 

ABX ADVANCED BIOCHEMICAL COMPOUNDS – BIOMEDIZINISCHE FORSCHUNGSREAGENZIEN GMBH

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address of Holder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



12

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



EXHIBIT A

NOTICE OF EXERCISE

To:Endocyte, Inc.

All capitalized terms used herein and not hereinafter defined shall have that
meaning set forth in the warrant attached hereto (the “Warrant”).

1.The undersigned hereby elects to purchase ________ shares of Common Stock of
the Company pursuant to the terms of the attached Warrant, and tendered herewith
payment of the exercise price of those shares of Common Stock in full at a rate
of $_________ per share, such payment being made in the form of:

a.



Check or wire transfer of $__________; and/or

b.



Pursuant to the cashless exercise provisions set forth in Section 6(b) of the
Warrant.

2.Please issue a certificate or certificates (or book entry notations)
representing _______ shares of Common Stock in the name of the undersigned, or
in such other name or names as are specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(Social Security Number or Taxpayer Identification Number)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Date:

 

 

 

 



A-1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



EXHIBIT B

ASSIGNMENT FORM

(To assign the attached Warrant, execute this
form and supply the required information.
Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the attached Warrant and
all rights evidenced thereby are hereby assigned to:

 

 

Name

Address

Number of

Warrant Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Warrant Holder’s Signature:

 

 

 

Name:

 

 

Its:

 

 

Date:

 

 

 

 

Warrant Holder’s Address:

 

 

 

 

 

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

 



B-1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Exhibit C


REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 29, 2017, by and among Endocyte, Inc., a Delaware corporation
(the “Company”), and ABX advanced biochemical compounds – Biomedizinische
Forschungsreagenzien GmbH, a company organized under the laws of Germany
(“ABX”).   

WHEREAS, the Company and ABX are party to that certain Development and License
Agreement, dated as of the date hereof (the “License Agreement”); and

WHEREAS, pursuant to the License Agreement, the Company and ABX desire to enter
into this Agreement to set forth the rights of the parties with respect to the
registration of the Shares (as defined below) as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 4.

“Business Day” means any day of a week other than Saturday, Sunday or other day
that the Commission is closed for business.

“Common Stock” means Common Stock of the Company, $0.001 par value per share.

“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) is first declared effective by the Commission.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the date which is the 45th
calendar day following the date of this Agreement; provided, however, that if
the Filing Deadline falls on a Saturday, Sunday or other day that the Commission
is closed for business, the Filing Deadline shall be extended to the next
Business Day on which the Commission is open for business.





1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 



“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
entity or entities.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities, including ABX and each transferee of the
Registrable Securities, or any portion thereof, who becomes a party to this
Agreement in accordance with Section 9(f).

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initial Registration Statement” shall have the meaning set forth in Section
2(a).

“Issuer Filing” shall have the meaning set forth in Section 3(o).

“Losses” shall have the meaning set forth in Section 6(a).

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Principal Trading Market” means the trading market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement, shall be the NASDAQ Global Market or the NASDAQ Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement or document.

“Registrable Securities” means all of (i) (A) 2,000,000 shares of Common Stock
issued to ABX pursuant to the terms of the License Agreement and (B) up to
4,000,000 shares of Common Stock issuable upon the exercise of the Warrants (the
“Warrant Shares”), and (ii) any securities





2

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing (collective, the
“Shares”).

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
the Initial Registration Statement), amendments and supplements to such
Registration Statements, including post-effective amendments, all exhibits and
all material incorporated by reference or deemed to be incorporated by reference
in such Registration Statements.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC” or “Commission” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Registration Statement” shall mean a registration statement relating to
any employee benefit plan under Form S-8 or similar form or with respect to any
corporate reorganization or other transaction under Rule 145 of the Securities
Act (including Form S-4).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on its Principal Trading Market, a day on which the Common Stock is
traded on the New York Stock Exchange, the American Stock Exchange or on the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any trading market as set forth in subsections (i)
and (ii) hereof, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Warrants” means the warrants to purchase up to an aggregate of 4,000,000 shares
of Common Stock issued to ABX pursuant to the License Agreement.





3

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the then
outstanding Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 or, if Rule 415 is not available for offers and sales
of the Registrable Securities, by such other means of distribution of
Registrable Securities as the Holders may reasonably specify (each, an “Initial
Registration Statement”).  The Initial Registration Statement shall be on Form
S-3 (if available and, if not available, on Form S-1) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) a “Plan of Distribution” section
mutually acceptable to the Holders and the Company.  The Initial Registration
Statement may be in the form of a shelf registration statement pursuant to which
the Company or other shareholders of the Company may offer and sell securities
from time-to-time.

(b) The Company shall use its commercially reasonable efforts to cause the
Initial Registration Statement to be declared effective by the Commission as
soon as practicable (including filing with the Commission a request for
acceleration of effectiveness in accordance with Rule 461 promulgated under the
Securities Act within five (5) Business Days after the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed,” or will not be subject to
further review and that the effectiveness of such Registration Statement may be
accelerated) and shall, subject to Section 3(c) hereof, use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until the earlier of such time as (i) all of the
Registrable Securities and Warrants are no longer owned by the Holders or (ii)
all of the Shares, including the Warrant Shares, are freely tradable, without
restriction, pursuant to Rule 144 promulgated under the Securities Act (the
“Effectiveness Period”).  The Company shall use its reasonable commercial
efforts to ensure that each Registration Statement (including any amendments or
supplements thereto and Prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
Prospectuses, in the light of the circumstances in which they were made) not
misleading.  Each Registration Statement shall also cover, to the extent
allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  The Company shall request effectiveness
of a Registration Statement as of 5:00 p.m. Eastern Time on the Effective Date.
The Company shall notify the Holders via facsimile or e-mail of the
effectiveness of a Registration Statement within one (1) Business Day of the
date on which the Company telephonically confirms effectiveness with the
Commission.  To the extent deemed required under the Securities Act, the Company
shall, by 9:30 a.m. Eastern Time on the first Business Day after the Effective
Date, file a Rule 424(b) prospectus with the Commission.

 





4

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(c) If any Holder intends to distribute Registrable Securities by means of an
underwriting in connection with the effectiveness of the Registration Statement,
such Holder shall so advise the Company, and the Company shall select the
underwriter(s), who shall be reasonably acceptable to a majority-in-interest of
the Holders intending to distribute Registrable Securities in the
underwriting.  All Holders proposing to distribute their Registrable Securities
through such underwriting shall enter into an underwriting agreement in
customary form with the underwriter(s) selected for such underwriting and the
Company.  If the underwriter(s) advise(s) in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Company shall so advise all Holders of Registrable Securities that otherwise
would be underwritten pursuant hereto, and the number of Registrable Securities
that may be included in the underwriting shall be allocated among such Holders
of Registrable Securities in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each Holder or in such other proportion as
shall mutually be agreed to by all such Holders.  To facilitate the allocation
of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.  Notwithstanding the foregoing, the Company may delay filing
a prospectus supplement for any underwriting request pursuant to this Section
2(c) for up to 90 days following receipt of the request if (i) in the good faith
judgment of the Board of Directors of the Company (the “Board”), any such
registration would be detrimental to the Company, and the Board concludes, as a
result, that it is prudent to defer the filing of such registration statement at
such time, and (ii) the Company shall furnish to such Holders requesting a
registration pursuant to this Section 2(c) a certificate signed by the President
of the Company stating that in the good faith judgment of the Board, it would be
materially detrimental to the Company for such registration statement to be
filed in the near future and that it is, therefore, prudent to defer the filing
of such registration statement; provided, however, that the Company shall not
defer its obligation in this manner more than an aggregate of 90 days in any
12-month period.  Any underwriting request under this Section 2(c) must cover
shares with a value of at least $20,000,000.

(d) The Company shall notify all Holders of Registrable Securities in writing at
least ten days prior to the filing of any Registration Statement under the
Securities Act for purposes of a public offering of securities of the Company
(including, but not limited to, Registration Statements relating to secondary
offerings of securities of the Company), excluding Special Registration
Statements, and will afford each Holder an opportunity to include in such
Registration Statement all or part of such Registrable Securities held by such
Holder. Each Holder desiring to include in any such Registration Statement all
or any part of the Registrable Securities held by it shall, within seven days
after the above-described notice from the Company, so notify the Company in
writing. Such notice shall state the intended method of disposition of the
Registrable Securities by such Holder. If a Holder decides not to include all of
its Registrable Securities in any Registration Statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent



5

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Registration Statement or Registration Statements as may be filed by the Company
with respect to offerings of its securities, all upon the terms and conditions
set forth herein.

If the Registration Statement of which the Company gives notice under this
Section 2(d) is for an underwritten offering, the Company shall so advise the
Holders of Registrable Securities. In such event, the right of any such Holder
to include Registrable Securities in a registration pursuant to this
Section 2(d) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the Company determines in good faith, based on
consultation with the underwriter, that marketing factors require a limitation
of the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated, first, to the Company; and
second, to the Holders along with all other stockholders of the Company with
registration rights at such time, on a pro rata basis based on the total number
of registrable securities held in the aggregate by the Holders and such other
stockholders. If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company and
the underwriter, delivered at least ten (10) business days prior to the
effective date of the Registration Statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration. For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members, retired members
and stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.

The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2(d) whether or not any Holder has elected to
include securities in such registration, and shall promptly notify any Holder
that has elected to include shares in such registration of such termination or
withdrawal. The registration expenses of such withdrawn registration shall be
borne by the Company.

3. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Business Days prior to the filing of a Registration
Statement and not less than three (3) Business Days prior to the filing of any
related Prospectus or



6

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



any amendment or supplement thereto (except for annual reports on Form 10-K,
quarterly reports on Form 10-Q and current reports on Form 8-K and any similar
or successor reports), the Company shall furnish to a single firm of counsel
designated by the Holders of a majority of the Registrable Securities covered by
a Registration Statement copies of such Registration Statement, Prospectus or
amendment or supplement thereto, as proposed to be filed, which documents will
be subject to the review of such counsel.  The Company shall use commercially
reasonable efforts to reflect in such documents any comments as such counsel may
reasonably propose. 

(b) Except in circumstances contemplated by Sections 3(c) and 4 below, and as
provided therein: (i) prepare and file with the Commission such amendments
(including post‑effective amendments) and supplements to the Initial
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Initial Registration Statement continuously effective as
to the applicable Registrable Securities for the Effectiveness Period; (ii)
cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably practicable to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto; and (iv)
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.  Each Holder agrees that sales of Registrable Securities pursuant to
a Registration Statement shall be in compliance with the “Plan of Distribution”
described in the applicable Registration Statement and otherwise in compliance
with applicable federal and state securities laws.

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(v) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than three (3) Business
Days prior to such filing, in the case of (iii) and (iv) below, not more than
one (1) Business Day after such issuance or receipt, and in the case of (v)
below, not less than one (1) Business Day after a determination by the Company
that the financial statements in any Registration Statement have become
ineligible for inclusion therein) (i)(A) when a Prospectus or any Prospectus
supplement or post‑effective amendment to a Registration Statement is proposed



7

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement (in which case the Company shall
provide to each of the Holders true and complete copies of all comments that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post‑effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading, provided
that any and all of such information shall remain confidential to each Holder
until such information otherwise becomes public (other than disclosure to a
Holder’s managers, employees, agents, affiliates, accountants, attorneys and
advisors, provided such other party agrees to maintain the confidentiality of
such information), unless disclosure by a Holder is required by law. 

(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Holder (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR or similar system.



8

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(f) Prior to any resale of Registrable Securities by a Holder, register or
qualify, or cooperate with the selling Holders in connection with the
registration or qualification, unless an exemption from registration and
qualification applies, the Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Holder reasonably requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during any Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements, provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject the Company to general
service of process in any jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.

(g) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to any Registration
Statement, which certificates shall be free, to the extent permitted under law,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may
reasonably request.

(h) Following the occurrence of any event contemplated by Section 3(c)(iii)
through (v), as promptly as reasonably practicable, prepare a supplement or
amendment, including a post‑effective amendment, to the affected Registration
Statement(s) or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(i) (i) In the time and manner required by the Principal Trading Market, prepare
and file with such Principal Trading Market an additional shares listing
application covering all of the Registrable Securities, (ii) use commercially
reasonable efforts to take all steps necessary to cause such Registrable
Securities to be approved for listing on the Principal Trading Market as soon as
possible thereafter, (iii) if requested by any Holder, provide such Holder
evidence of such listing, and (iv) during each Effectiveness Period, use
commercially reasonable efforts to maintain the listing of such Registrable
Securities on the Principal Trading Market.

(j) In order to enable the Holders to sell Shares under Rule 144, for a period
commencing on the date hereof until the earlier of (i) the date on which the
Company is no longer required to file reports pursuant to Section 13(a) or 15(d)
of the Exchange Act, or (ii) the date on which the Holders no longer own any
Shares or Warrants, the Company covenants to: (A) timely



9

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to Section 13(a) or 15(d) of the Exchange Act; and (B) take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act. The Company agrees to furnish to
the Holders so long as the Holders own Registrable Securities, promptly upon
request, (i) to the extent accurate, a written statement by the Company that it
has complied with the reporting requirements of the Securities Act and the
Exchange Act as required for applicable provisions of Rule 144, (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested to permit the Holders to sell such securities pursuant
to Rule 144 without registration; provided, that the Company shall have no
obligation to provide any document pursuant to this Section 3(j) that is
available on the Commission’s EDGAR or similar system.

(k) Each selling Holder shall promptly furnish to the Company a statement
certified by such Holder as true, correct and complete, as to (i) the number of
shares of Common Stock beneficially owned by such Holder and any affiliate
thereof, (ii) any FINRA affiliations required to be disclosed in Registration
Statement or with respect to offerings thereof, (iii) if required by the
Commission, any natural persons who have the power to vote or dispose of the
Common Stock, (iv) any other information as may be requested by the Commission,
FINRA or any state securities commission and (v) such other information
regarding such Holder and the proposed sale of the Registrable Securities by
such Holder as the Company or its counsel shall reasonably request and as is
customarily required in connection with a Registration Statement.  Failure by a
Holder to provide such information shall relieve the Company of its duties to a
Holder under this Agreement until such time as the Holder provides such
information.

(l) The Company shall cooperate with each Holder who holds Registrable
Securities being offered and the managing underwriter or underwriters as
reasonably requested by them with respect to an applicable Registration
Statement, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to such Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
managing underwriter or underwriters, if any, or a Holder may reasonably request
and registered in such names as the managing underwriter or underwriters, if
any, or a Holder may request, and, within three (3) Business Days after a
Registration Statement which includes Registrable Securities is ordered
effective by the Commission, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to each Holder) an appropriate instruction
and an opinion of such counsel in the form required by the transfer agent in
order to issue such Registrable Securities free of restrictive legends upon the
resale of such Registrable Securities pursuant to such Registration Statement.



10

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



(m) At the reasonable request of a Holder, the Company shall prepare and file
with the Commission such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to change the “Plan
of Distribution” set forth in such Registration Statement.  The Company shall
take all other reasonable actions necessary to expedite and facilitate
disposition by the Holders of Registrable Securities pursuant to a Registration
Statement.

(n) The Company shall use commercially reasonable efforts to comply with all
applicable laws related to a Registration Statement and offering and sale of
securities and all applicable rules and regulations of governmental authorities
in connection therewith (including without limitation the Securities Act and the
Exchange Act and the rules and regulations promulgated by the Commission).

(o) If required by the FINRA Corporate Financing Department or any similar
entity, the Company shall promptly effect a filing with FINRA pursuant to FINRA
Rule 5110 with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use commercially
reasonable efforts to pursue the Issuer Filing until FINRA issues a letter
confirming that it does not object to the terms of the offering contemplated by
the Registration Statement.

4. Holder Covenants.  Each Holder agrees by its acquisition of Registrable
Securities that, upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3(c)(iii)-(v), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.  The Company may provide appropriate
stop orders to enforce the provisions of this Section 4.  The Company will use
its commercially reasonable efforts to ensure that the use of the Prospectus may
be resumed as promptly as is practicable.

5. Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement shall be
borne by the Company whether or not any Registrable Securities are sold pursuant
to a Registration Statement.  The fees and expenses to be borne by the Company
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Principal Trading
Market on which the Common Stock is then listed for trading, (B) with respect to
compliance with applicable state securities or “blue sky” laws (including,
without limitation, fees and disbursements of counsel for the Company in
connection with “blue sky” qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested by the Holders)
and (C) with respect



11

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with FINRA pursuant to
FINRA Rule 5110 or similar rules), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
applicable Registration Statement), (iii) messenger, telephone and delivery
expenses of the Company, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including but not limited to fees and expenses of the Company’s
independent registered public accounting firm. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder or, except to the extent provided in this Agreement,
any legal fees or other costs of the Holders.

6. Indemnification.

(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (each a “Loss” and collectively, “Losses”), as incurred, that arise out
of or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or the omission or alleged omission to
state therein a material fact required to be stated or necessary to make the
statements therein not misleading; (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary Prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final Prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the Commission) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading; or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law, any
“blue sky” laws of any jurisdiction in which Registrable Securities are offered,
or any rule or regulation thereunder



12

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



relating to the offer or sale of the Registrable Securities, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved by such Holder expressly for use in any Registration
Statement, any Prospectus or any form of Prospectus or in any amendment or
supplement thereto, or (B) in the case of an occurrence of an event of the type
specified in Section 3(c)(iii)-(v), related to the use by a Holder of an
outdated or defective Prospectus in a transaction the order for which was placed
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice, but
only if and to the extent that following the receipt of Advice the misstatement
or omission giving rise to such Loss would have been corrected.  The Company
shall notify the Holders promptly of the institution, or receipt by the Company
of any written threat or assertion, of any Proceeding arising from or in
connection with the transactions contemplated by this Agreement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 6(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the applicable Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice.  In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net



13

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel in writing that a conflict of interest exists or may arise if the
same counsel were to represent such Indemnified Party and the Indemnifying Party
(in which case, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party), provided that the Indemnifying Party shall not be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties except to the extent that an Indemnified Party shall have
been advised by counsel in writing that a conflict of interest exists or may
arise if the same counsel were to represent such Indemnified Party and another
Indemnified Party.  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

(d) Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount



14

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 6.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the License Agreement.

7. Market Stand-Off Agreement.   Each Holder hereby agrees that, in the event
the Company proposes to undertake an underwritten public offering of its
securities, and either (x) the Registrable Securities requested to be included
by such Holder in such offering pursuant to Section 2(d), if any, are included
therein, (y) such Holder declines to include any Registrable Securities in such
offering, or (z) such offering is limited to securities that will be sold by the
Company (as opposed to any stockholder of the Company), such Holder will not,
without the prior written consent of the managing underwriter for such offering,
during the period commencing on the date of the final prospectus relating to
such offering by the Company, and ending on the date specified



15

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



by the Company and the managing underwriter (such period not to exceed 90
days), (a) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any securities of the Company or any securities convertible into or
exercisable or exchangeable (directly or indirectly) for securities of the
Company held immediately before the effective date of the final prospectus for
such offering or (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (a) or (b)
above is to be settled by delivery of Shares or other securities, in cash or
otherwise.  The foregoing provisions of this Section shall not apply to the sale
of any securities to an underwriter pursuant to an underwriting agreement, or
the transfer of any securities to any trust for the direct or indirect benefit
of any Holder or the immediate family of any Holder, provided that the trustee
of the trust agrees to be bound in writing by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value, and shall be applicable to the Holders only if all officers and directors
of the Company are subject to the same restrictions.  The underwriters in
connection with such registration are intended third‑party beneficiaries of this
Section and shall have the right, power and authority to enforce the provisions
hereof as though they were a party hereto.  Each Holder further agrees to
execute such agreements as may be reasonably requested by the underwriters in
connection with such registration that are consistent with this Section or that
are necessary to give further effect thereto.    

8. Confidentiality.  Each Holder agrees that such Holder will keep confidential
and will not disclose, divulge or use for any purpose (other than to monitor its
investment in the Company) any confidential information obtained from the
Company pursuant to the terms of this Agreement (including notice of the
Company’s intention to file a registration statement), unless such confidential
information (a) is known or becomes known to the public in general (other than
as a result of a breach of this Section by such Holder), (b) is or has been
independently developed or conceived by such Holder without use of the Company’s
confidential information, or (c) is or has been made known or disclosed to such
Holder by a third party without a breach of any obligation of confidentiality
such third party may have to the Company; provided, however, that a Holder may
disclose confidential information (i) to its attorneys, accountants, consultants
and other professionals to the extent necessary to obtain their services in
connection with monitoring its investment in the Company; (ii) to any
prospective purchaser of any Registrable Securities from such Holder, if such
prospective purchaser agrees to be bound by the provisions of this
Section; (iii) to any affiliate, partner, member, stockholder, or wholly owned
subsidiary of such Holder in the ordinary course of business, provided that such
Holder informs such person or entity that such information is confidential and
directs such person or entity to maintain the confidentiality of such
information; or (iv) as may otherwise be required by law, provided that the
Holder promptly





16

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure.

9. Miscellaneous.

(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter, except for, and as provided in, the License Agreement and the Warrants.

(c) Amendments and Waivers.  This Agreement may not be amended, modified,
supplemented or waived unless the same shall be in writing and signed by the
Company and the Holders of a majority-in-interest of the Registrable
Securities.  Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by all Holders to which such waiver or consent
relates.

(d) Term.  This Agreement and the registration rights provided to the Holders
hereunder, and the Company’s obligation to keep the Registration Statements
effective, shall terminate as to any Holder upon the earlier of such time as all
of the Registrable Securities held by such Holder (i) are no longer owned by the
Holder or (ii) are freely tradable, without restriction, pursuant to Rule 144
promulgated under the Securities Act.  Notwithstanding the foregoing, Sections
4, 5, 6, 7, 8 and 9 shall survive the termination of this Agreement.

(e) Notices.  All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement shall be in
writing and delivery shall be deemed sufficient in all respects and to have been
duly given on the date of service if delivered personally or by facsimile
transmission if receipt is confirmed to the party to whom notice is to be given,
or on the third day after mailing if mailed by first-class mail, return receipt
requested, postage prepaid, and properly addressed (i) to a Holder at the
address set forth in the License Agreement (with respect to ABX) or at the
address set forth on the applicable counterpart



17

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



signature page(s) (with respect to each transferee of Shares or Warrants), (ii)
to the Company at 3000 Kent Avenue, Suite A1-100, West Lafayette, IN 47906, or
(iii) to any other address as any party may specify in writing.

(f) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights or obligations under
Sections 2 through 6 hereof without the prior written consent of a
majority-in-interest of the Holders unless such assignee acquires all or
substantially all of the Company’s operating assets.  The rights of the Holders
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to
transferees or assignees of all or any portion of the Registrable Securities,
but only if (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee executes and delivers to the Company a counterpart signature page to
this Agreement in the form attached hereto as Schedule A and (iv) the transferee
is an “accredited investor,” as that term is defined in Rule 501 of Regulation
D.

(g) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(h) Governing Law.  The laws of the State of Delaware shall govern all questions
concerning the relative rights of the Company and the Holders.  Delaware law
shall govern the interpretation, construction and enforcement of this Agreement,
and all transactions contemplated hereby, notwithstanding any state’s choice of
law rules to the contrary. The parties irrevocably consent to the exclusive
jurisdiction of the state and federal courts located in the State



18

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



of Delaware, in any actions arising out of or relating to this Agreement and
waive any other venue to which any party might be entitled by domicile or
otherwise.

(i) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(k) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(l) Currency.  Unless otherwise indicated, all dollar amounts referred to in
this Agreement are in United States Dollars.  All amounts owing under this
Agreement are in United States Dollars.  All amounts denominated in other
currencies shall be converted in the United States Dollar equivalent amount in
accordance with the applicable exchange rate in effect on the date of
calculation.

(m) Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

[Remainder of this page left blank]

 

 



19

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

 

 

 

 

company:

 

 

 

ENDOCYTE, Inc.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.

 

 

 

 

 

HOLDER:

 

 

 

ABX ADVANCED BIOCHEMICAL COMPOUNDS – BIOMEDIZINISCHE FORSCHUNGSREAGENZIEN GMBH

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Schedule A

COUNTERPART SIGNATURE PAGE
TO
REGISTRATION RIGHTS AGREEMENT

Reference is made to that certain Registration Rights Agreement dated as of
September 29, 2017 (the “Agreement”), by and among Endocyte, Inc., a company
organized under the laws of Delaware, US (the “Company”), and the “Holders”
referenced therein. 

The undersigned hereby acknowledges receipt of a copy of the Agreement and
hereby executes this counterpart signature page to the Agreement and authorizes
this signature page to be attached as a counterpart signature page to the
Agreement.  The undersigned agrees that he/she/it shall be a “Holder” for all
purposes under the Agreement and that, in such capacity, the undersigned shall
be bound by, and shall be entitled to the rights and benefits of, the terms and
provisions of the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Counterpart Signature Page
as of ______________________.

 

 

 

For ENTITIES:

 

For INDIVIDUALS:

 

 

 

 

 

 

(Name of Entity)

 

(Signature)

 

 

 

 

 

 

(Signature of Authorized Representative)

 

(Name)

 

 

 

 

 

 

(Name of Authorized Representative)

 

 

 

 

 

 

 

 

(Title of Authorized Representative)

 

 

 





[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

ENDOCYTE, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address of Holder:

 

 

 

 

 

3 Highwood Drive

Tewksbury, MA 01876

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Exhibit D
Development Plan

[*]

(1 page omitted)

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



SCHEDULE A

CHEMICAL STRUCTURE OF PSMA-617

 

 

Picture 1 [ex-10d1g001.jpg]

Additionally includes all stereoisomers of the structure depicted above,
including all enantiomers and all diastereomers, and all mixtures thereof,
including scalemic and racemic mixtures, and including all regioisomers of the
foregoing, including, but not limited to, naphth-1-yl, and including all salts
of any of the foregoing.

 

 



Schedule A-1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



Schedule B
Licensed Patent Rights

 

 

 

Country

Application Date

Application No.
(Publication No.)

Europe

18-10-2013

EP 14175612.2

Europe

18-10-2013

EP 13004991.9
(EP 2862857)

Europe

17-10-2014

EP 14799340.6

(EP 3038996)

PCT

17-10-2014

PCT/EP2014/002808
(WO 2015/055318)

Eurasia

17-10-2014

EA 201690495

USA

17-10-2014

US 15/131,118
(US 2016/0228587)

Singapore

17-10-2014

SG 11201602249R

Israel

17-10-2014

IL 245113

Canada

17-10-2014

CA 2924360

China

17-10-2014

CN 2014800562505
(CN 105636924A)

Japan

17-10-2014

JP 2016-524427

(JP 2016-535013)

New Zealand

17-10-2014

NZ 718812

Australia

17-10-2014

AU 2014336638

 





Schedule B-1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



 

Hong Kong

17-10-2014

HK 16109908.4
(HK 1221711)

 

Philippines

17-10-2014

PH 1-2016-500656

 

Peru

17-10-2014

PE 000519-2016/DIN
(PE 06782016)

 

Mexico

17-10-2014

MX/a/2016/005013
(MX 2016005013)

 

South Korea

17-10-2014

KR 2016-7012314
(KR 10-2016-0063398)

 

Brazil

17-10-2014

BR 11 2016 008319 9

 

Georgia

17-10-2014

AP 2014 014132

 

Iran

17-10-2014

IR 139550140003000000

 

Thailand

17-10-2014

TH 1601001880

 

Morocco

17-10-2014

MA 38986

 

Egypt

17-10-2014

EG 667/2016

 

Algeria

17-10-2014

DZ 160229

 

Chile

17-10-2014

CL 2016-00883

 

Nigeria

17-10-2014

NG/PT/C/2016/1870

 

Tunisia

17-10-2014

TN 2016/0137

 

Qatar

17-10-2014

QA/201604/00130

 

 

 





Schedule B-2

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 



 

 

 

 

Arab Emirates

17-10-2014

AE 390/2016

 

Indonesia

17-10-2014

ID P00 2016 03202

 

South Africa

17-10-2014

ZA 2016/03380

 

Columbia

17-10-2014

CO 16-128319

 

Vietnam

17-10-2014

VN 1-2016-01203

 

Malaysia

17-10-2014

PH 1-2016-500656

 

Saudi Arabia

17-10-2014

SA 516370842

 

 

 

Schedule B-3

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------